           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 1 of 117


                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

CITY OF LIVONIA EMPLOYEES’
RETIREMENT SYSTEM AND CITY OF
LIVONIA RETIREE HEALTH AND
DISABILITY BENEFITS PLAN, on Behalf of
                                                Case No.
Themselves and All Others Similarly Situated,

                     Plaintiffs,
              v.                                CLASS ACTION COMPLAINT
INTERCONTINENTAL EXCHANGE, INC.,                JURY TRIAL DEMANDED
INTERCONTINENTAL EXCHANGE
HOLDINGS, INC., ICE BENCHMARK
ADMINISTRATION LIMITED (f/k/a NYSE
EURONEXT RATE ADMINISTRATION
LIMITED), ICE DATA SERVICES, INC.,
ICE PRICING AND REFERENCE DATA
LLC, BANK OF AMERICA
CORPORATION, BANK OF AMERICA
N.A., MERRILL LYNCH, PIERCE, FENNER
& SMITH INC., CITIGROUP INC.,
CITIBANK, N.A., CITIGROUP GLOBAL
MARKETS INC., JPMORGAN CHASE &
CO., JPMORGAN CHASE BANK, N.A., J.P.
MORGAN SECURITIES LLC, BARCLAYS
PLC, BARCLAYS BANK PLC, BARCLAYS
CAPITAL INC., BNP PARIBAS SA, BNP
PARIBAS SECURITIES CORP., CRÉDIT
AGRICOLE S.A., CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK,
CRÉDIT AGRICOLE SECURITIES (USA)
INC., CREDIT SUISSE GROUP AG,
CREDIT SUISSE AG, CREDIT SUISSE
SECURITIES (USA) LLC, DEUTSCHE
BANK AG, DEUTSCHE BANK
SECURITIES INC., HSBC HOLDINGS PLC,
HSBC BANK PLC, HSBC BANK USA, N.A.,
HSBC SECURITIES (USA) INC., LLOYDS
BANK PLC, LLOYDS SECURITIES INC.,
MUFG BANK, LTD., THE BANK OF
TOKYO-MITSUBISHI UFJ LTD.,
MITSUBISHI UFJ FINANCIAL GROUP
INC., MUFG SECURITIES AMERICAS
[Caption continued on following page]
        Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 2 of 117



INC., THE NORINCHUKIN BANK,
COÖPERATIEVE RABOBANK U.A.,
ROYAL BANK OF CANADA, RBC
CAPITAL MARKETS, LLC, ROYAL BANK
OF SCOTLAND GROUP PLC, ROYAL
BANK OF SCOTLAND PLC, NATIONAL
WESTMINSTER BANK PLC, NATWEST
MARKETS SECURITIES INC. (f//k/a RBS
SECURITIES, INC.), SOCIÉTÉ GÉNÉRALE
S.A., SG AMERICAS SECURITIES, LLC,
SUMITOMO MITSUI BANKING
CORPORATION, SUMITOMO MITSUI
FINANCIAL GROUP INC., SUMITOMO
MITSUI BANKING CORPORATION
EUROPE LTD., SMBC CAPITAL
MARKETS, INC., UBS GROUP AG, UBS
AG, and UBS SECURITIES LLC,

                Defendants.
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 3 of 117


                                                TABLE OF CONTENTS

I.     NATURE OF THE ACTION ............................................................................................. 2
II.    PARTIES .......................................................................................................................... 21
       A.         Plaintiffs................................................................................................................ 21
       B.         Defendants ............................................................................................................ 22
                  1.         ICE Defendants......................................................................................... 22
                  2.         The Panel Bank Defendants...................................................................... 24
                             a.         Bank of America Defendants........................................................ 24
                             b.         Citibank Defendants...................................................................... 25
                             c.         JPMorgan Defendants................................................................... 26
                             d.         Barclays Defendants ..................................................................... 27
                             e.         BNP Paribas Defendants............................................................... 29
                             f.         Credit Agricole Defendants .......................................................... 30
                             g.         Credit Suisse Defendants .............................................................. 32
                             h.         Deutsche Bank Defendants ........................................................... 33
                             i.         HSBC Defendants......................................................................... 34
                             j.         Lloyds Defendants ........................................................................ 36
                             k.         MUFG Defendants........................................................................ 37
                             l.         Norinchukin Defendant................................................................. 39
                             m.         Rabobank Defendant..................................................................... 40
                             n.         RBC Defendants ........................................................................... 41
                             o.         RBS Defendants............................................................................ 42
                             p.         Societe Generale Defendants ........................................................ 44
                             q.         Sumitomo Defendants................................................................... 45
                             r.         UBS Defendants............................................................................ 47
                  3.         Agents, Affiliates, and Co-conspirators.................................................... 49
III.   JURISDICTION, VENUE, AND COMMERCE ............................................................. 49
IV.    ALLEGATIONS OF FACT ............................................................................................. 53
       A.         USD ICE LIBOR Rates Were Jointly Set and Disseminated in the United States
                  for Incorporation into Domestic Transactions with U.S. Residents During the
                  Class Period by the Concerted Action of Defendants........................................... 54
                  1.         The Panel of Banks and the Administrator that Depressed USD ICE
                             LIBOR Submissions and Rates................................................................. 54
                  2.         The Submission Question and Responses that Facilitated Depressed ICE
                             LIBOR Submissions and Rates................................................................. 56


                                                                    i
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 4 of 117


                 3.         The Depressed USD ICE LIBOR Rates Resulted from Depressed ICE
                            LIBOR Submissions ................................................................................. 57
                 4.         The Depressed USD ICE LIBOR Rates Published in the United States for
                            Incorporation into Financial Instruments Transacted in the United States57
       B.        LIBOR before ICE................................................................................................ 60
       C.        LIBOR Comes to America.................................................................................... 62
       D.        The Demise of the Interbank Funding Market Underlying USD ICE LIBOR
                 Submissions and USD ICE LIBOR Rates ............................................................ 64
       E.        USD ICE LIBOR Submissions and USD ICE LIBOR Rates Were Depressed
                 During the Class Period ........................................................................................ 70
                 1.         USD ICE LIBOR Submissions and Rates Did Not Reflect the Panel Bank
                            Defendants’ True Costs of Borrowing...................................................... 70
                            a.         Interest on Excess Reserves .......................................................... 72
                            b.         General Collateral ......................................................................... 80
                            c.         CDS Spreads ................................................................................. 82
                 2.         USD ICE LIBOR Submissions and Rates Violated Benford’s Law ........ 86
       F.        The Depressed USD ICE LIBOR Submissions and Rates Were the Product of
                 Collusion............................................................................................................... 89
                 1.         Corruption of Joint Process....................................................................... 90
                 2.         Additional “Plus Factors” Indicating Conspiracy..................................... 95
                            a.         Motive to Conspire ....................................................................... 95
                            b.         Opportunity to Conspire ............................................................... 96
                            c.         Recidivism .................................................................................... 97
                            d.         Actions Against Unilateral Self-Interest....................................... 98
                 3.         No Natural Reaction to Common Stimuli................................................. 98
       G.        USD ICE LIBOR Financial Instruments under which Class Members Directly
                 Received Depressed LIBOR-Indexed Payments from Panel Bank Defendants... 99
                 1.         Floating-Rate Notes and Other USD ICE LIBOR-Indexed Floating Rate
                            Debt Instruments Issued by Panel Bank Defendants under Which Investors
                            Received Floating Rate Payments Directly from Panel Bank Defendants
                            ................................................................................................................. 100
                 2.         USD ICE LIBOR-Indexed Interest Rate Swaps under which
                            Counterparties Received Floating Rate Payments Directly from Panel
                            Bank Defendants..................................................................................... 101
       H.        Defendants’ Roles in Achieving the Purpose and Effect of the Conspiracy ...... 102
V.     CLASS ACTION ALLEGATIONS ............................................................................... 104
VI.    STATUTES OF LIMITATIONS AND TOLLING........................................................ 106
VII.   CLAIMS FOR RELIEF .................................................................................................. 108
       CLAIM I: PRICE FIXING ............................................................................................. 108
                                                  ii
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 5 of 117


        CLAIM II: UNJUST ENRICHMENT............................................................................ 109
VIII.   PRAYER FOR RELIEF ................................................................................................. 109
IX.     DEMAND FOR JURY TRIAL ...................................................................................... 110




                                                             iii
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 6 of 117



       City of Livonia Employees’ Retirement System and City of Livonia Retiree Health and

Disability Benefits Plan (“Plaintiffs”), on behalf of themselves and all others similarly situated,

bring claims under the Sherman Antitrust Act, Clayton Antitrust Act, and state law, for

Defendants’ collusive manipulation of ICE LIBOR from February 1, 2014, through the present

(the “Class Period”).      Plaintiffs name as Defendants Intercontinental Exchange, Inc.,

Intercontinental Exchange Holdings, Inc., ICE Benchmark Administration Limited (f/k/a NYSE

Euronext Rate Administration Limited), ICE Data Services, Inc., ICE Pricing and Reference

Data LLC, Bank of America Corporation, Bank of America N.A., Merrill Lynch, Pierce, Fenner

& Smith Inc., Citigroup Inc., Citibank, N.A., Citigroup Global Markets Inc., JPMorgan Chase &

Co., JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Barclays plc, Barclays Bank plc,

Barclays Capital Inc., BNP Paribas SA, BNP Paribas Securities Corp., Crédit Agricole S.A.,

Crédit Agricole Corporate and Investment Bank, Crédit Agricole Securities (USA) Inc., Credit

Suisse Group AG, Credit Suisse AG, Credit Suisse Securities (USA) LLC, Deutsche Bank AG,

Deutsche Bank Securities Inc., HSBC Holdings plc, HSBC Bank plc, HSBC Bank USA, N.A.,

HSBC Securities (USA) Inc., Lloyds Bank plc, Lloyds Securities Inc., MUFG Bank, Ltd., The

Bank of Tokyo-Mitsubishi UFJ Ltd., Mitsubishi UFJ Financial Group, Inc., MUFG Securities

Americas Inc., The Norinchukin Bank, Coöperatieve Rabobank U.A., Royal Bank of Canada,

RBC Capital Markets, LLC, Royal Bank of Scotland Group plc, Royal Bank of Scotland plc,

National Westminster Bank plc, Natwest Markets Securities Inc. (f/k/a RBS Securities, Inc.),

Société Générale S.A., SG Americas Securities, LLC, Sumitomo Mitsui Banking Corporation,

Sumitomo Mitsui Financial Group, Inc., Sumitomo Mitsui Banking Corporation Europe Ltd.,

SMBC Capital Markets, Inc., UBS Group AG, UBS AG, and UBS Securities LLC (collectively,
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 7 of 117



“Defendants”). Based upon personal knowledge, information and belief, and investigation of

counsel, Plaintiffs allege:

I.      NATURE OF THE ACTION

        1.      This case concerns the financial benchmark ICE LIBOR® (“ICE LIBOR”),

which, from February 1, 2014, through the present, has been “the world’s most widely used

benchmark for short term bank borrowing rates,” 1 and which, since that date, has been

collusively set at artificially low levels by Defendants, to the detriment of investors in financial

instruments indexed to the benchmark, such as Plaintiffs and members of the Class. 2

        2.      “No reference rate is more ubiquitous” 3 than is ICE LIBOR, which “is a

cornerstone of the financial industry today.” 4 Hundreds of trillions of dollars in floating-rate

financial instruments are indexed to ICE LIBOR. Such instruments include floating-rate notes

and interest rate swaps, among other types of financial instruments under which investors receive

payments in an amount dependent upon the level at which the benchmark rate is set. ICE

LIBOR is the dominant interest rate benchmark. Defendants collectively control the benchmark

and the level at which it is set.

        3.      ICE LIBOR benchmark rates are set jointly and published each business day

based on daily submissions by a group of multinational banks (the “Panel Bank Defendants”).

The Panel Bank Defendants are: Bank of America, Citigroup, JPMorgan, Barclays, BNP Paribas,
1
         ICE, ICE Benchmark Administration, Benchmark Statement-ICE LIBOR, at 1 (May 14, 2018),
https://www.theice.com/publicdocs/LIBOR_Benchmark_statement.pdf.
2
       Plaintiffs expressly disclaim claims for damages arising from Defendants’ conduct prior to
February 1, 2014, and from Defendants’ conduct prior to USD LIBOR being administered by ICE.
3
         Lorie K. Logan, Sr. Vice President, Federal Reserve Bank of New York, The Role of the New
York Fed as Administrator and Producer of Reference Rates (Jan. 9, 2018),
https://www.newyorkfed.org/newsevents/speeches/2018/log180109.
4
         Serge Gwynne, What Does Replacing LIBOR Mean for Financial Firms? OLIVER WYMAN
https://www.oliverwyman.com/our-expertise/hubs/libor.html (last visited Jan. 10, 2019).


                                                 2
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 8 of 117



BTMU, Credit Agricole, Credit Suisse, Deutsche Bank, HSBC, Lloyds, Norinchukin, Rabobank,

RBC, RBS, Societe Generale, Sumitomo, and UBS (as defined herein).

       4.      The Panel Bank Defendants not only participate in setting ICE LIBOR; they

transact in financial instruments indexed to ICE LIBOR in the United States. In particular, the

Panel Bank Defendants transact in floating rate financial products in which ICE LIBOR rates

form a component of the price of the financial products, including when the interest payable by

the Panel Bank Defendants to investors is dependent upon the rate they set.

       5.      The Intercontinental Exchange, Inc. (“ICE”), which owns and operates the New

York Stock Exchange, is the “administrator” of ICE LIBOR. As administrator, ICE is charged

with collecting and validating the Panel Bank Defendants’ submissions, calculating and

publishing the benchmark rates derived from those submissions, and implementing the rules and

procedures governing the rate-setting process to safeguard it from manipulation.

       6.      The fundamental rule governing the ICE LIBOR rate-setting process is the ICE

LIBOR “Submission Question,” which defines the benchmark. By definition, ICE publishes

daily rates based on the Panel Bank Defendants’ ostensibly independent responses to the

Submission Question, which is put to the Panel Bank Defendants each business day:

       At what rate could you borrow funds, were you to do so by asking for and then
       accepting interbank offers in a reasonable market size just prior to 11am? 5

       7.      To ask or to answer this question is to assert that there is an active “interbank”

funding market in which the Panel Bank Defendants “could” expect to “borrow funds.”

However, as financial regulators have explained, there is no such underlying market. Although

ICE LIBOR supposedly “gauges the interest rate, credit premium and liquidity premium that a

5
        ICE, ICE LIBOR Overview, https://www.theice.com/iba/libor. Unless otherwise noted, emphasis
is added.


                                                3
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 9 of 117



leading bank would expect to be offered by another similar institution,” 6 regulators have

revealed that the market for interbank unsecured borrowing, which is the market that Defendants

have held out as underlying ICE LIBOR throughout the Class Period, has all but ended in recent

years. In the words of the current Chairman of the Federal Reserve, Jerome Powell, and the

Chairman of the Commodity Futures Trading Commission, J. Christopher Giancarlo:               “In

essence, banks are contributing a daily judgment about something they no longer do.”7 The

Chairman of the Federal Reserve and the Chairman of the CFTC further explain:

       A lack of robustness, due to shrinking underlying markets, in certain key IBORs,
       coupled with the large volume of financial transactions that references these rates,
       has resulted in systemic risk concerns . . . . The minimal number of transactions
       in the unsecured interbank funding market means that submissions by panel banks
       are largely based upon judgment (as opposed to transactions). 8

       8.      While approximately $200 trillion in financial instruments are indexed to U.S.

dollar ICE LIBOR (“USD ICE LIBOR”), the Federal Reserve recently disclosed that the number

of transactions underlying USD ICE LIBOR submissions is minuscule and that on “many days

there are no transactions at all.” 9 The reality is that the Panel Bank Defendants “could” not

“borrow funds” in U.S. dollars in the interbank market in any “reasonable market size,” much

less “just prior to 11am” each and every morning during the Class Period.



6
         The    Wheatley     Review of     LIBOR:    final   report,     at   75   (Sept.   2012),
https://www.gov.uk/government/uploads/system/uploads/attachment_data/file/191762/wheatley_review_l
ibor_finalreport_280912.pdf.
7
         Jerome Powell and J. Christopher Giancarlo, How to Fix Libor Pains, THE WALL STREET
JOURNAL (Aug. 3, 2017), https://www.wsj.com/articles/how-to-fix-libor-pains-1501801028. See also
ISDA, IBOR Global Benchmark Survey 2018 Transition Roadmap, at 24 (Feb. 2018),
https://www.isda.org/a/g2hEE/IBOR-Global-Transition-Roadmap-2018.pdf.
8
       Id.
9
         Randal K. Quarles, Introductory Remarks, Alternative Reference Rates Committee Roundtable
(July             19,              2018),             Federal            Reserve            Bank,
https://www.federalreserve.gov/newsevents/speech/quarles20180719a.htm.


                                                4
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 10 of 117



       9.      While there was once a robust underlying market, interbank funding was in

decline by the 2008 financial crisis, and market and regulatory changes during 2008 exacerbated

its demise. In recent years, the interbank funding market has dried up almost entirely. 10




       10.     Nevertheless, even though the underlying interbank lending market virtually

disintegrated, the Submission Question that serves to define LIBOR has remained. On a daily

basis during the Class Period, ICE has continued to ask the Submission Question and the Panel

Bank Defendants have continued to answer it. As a result, ICE LIBOR has been based on the

Panel Bank Defendants’ responses asserting the existence of a market that Defendants have

known no longer exists.

       11.     Nevertheless, each of the Panel Bank Defendants have been contributing ICE

LIBOR submissions and using the published rate in transactions that have been tied to that

benchmark rate on a daily basis since February 2014.

       12.     The lack of an active underlying market in interbank funding by which to tether

panel submissions to a market-based reality has left ICE LIBOR susceptible to manipulation. As

10
      Federal Reserve Bank of St. Louis (FRED), Interbank Loans, All Commercial Banks
(DISCONTINUED), https://fred.stlouisfed.org/series/IBLACBW027NBOG#0.


                                                 5
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 11 of 117



the head of the Federal Reserve Bank of New York, William Dudley, explained in connection

with USD ICE LIBOR:

       The essential problem with LIBOR is the inherent fragility of its “inverted
       pyramid,” where the pricing of hundreds of trillions of dollars of financial
       instruments rests on the expert judgment of relatively few individuals, informed
       by a very small base of unsecured interbank transactions. . . .

       This lack of market liquidity means that these rates cannot be sufficiently
       transaction-based to be truly representative, and rates that are not transaction-
       based are more at risk to be manipulated. 11

       13.     Without a functioning funding market from which to draw submissions, the Panel

Bank Defendants have been able to exploit their so-called “expert judgment” to manipulate USD

ICE LIBOR submissions and rates through and under the cover of the official rate-setting

process they collectively controlled with ICE.

       14.     Defendants took full advantage of this and corrupted the USD ICE LIBOR rate-

setting process. Defendants combined and conspired to depress – and actually did depress –

USD ICE LIBOR submissions and rates during the Class Period.

       15.     Defendants’ USD ICE LIBOR submissions and rates were consistently lower than

what they should have been during the Class Period.            Even though “each submission” in

response to the daily Submission Question was purportedly “a subjective determination of the

rate at which a given Panel Bank could transact,” 12 ICE LIBOR submissions and rates have been

below the level at which the Panel Bank Defendants “could” have expected to obtain unsecured

funding, even assuming they “could” borrow on a daily basis during the Class Period.


11
         William C. Dudley, President and Chief Executive Officer, The Transition to a Robust Reference
Rate     Regime,    FEDERAL      RESERVE      BANK     OF     NEW      YORK      (May     24,    2018),
https://www.newyorkfed.org/newsevents/speeches/2018/dud180524.
12
         ICE,      ICE       LIBOR      Evolution,    at     4      (Apr.       25,             2018),
https://www.theice.com/publicdocs/ICE_LIBOR_Evolution_Report_25_April_2018.pdf.


                                                  6
                Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 12 of 117



          16.       Multiple statistical analyses show that USD ICE LIBOR submissions and rates

have not reflected bank funding costs and that Defendants always, or nearly always, submitted

and set rates below where they would have but for their violations of law during the Class

Period.

          17.       Although ICE LIBOR was understood by investors to be “the interest rate high-

credit quality banks charge one another for short-term financing,” 13 the Defendants’ submissions

and published rates did not include the credit, term, and liquidity premiums called for by the ICE

LIBOR definition and thus did not reflect, and were substantially lower than, the Panel Bank

Defendants’ true costs of borrowing.           Comparisons between USD ICE LIBOR rates and

submissions during the Class Period to the following three objective metrics show that the Panel

Bank Defendants’ USD ICE LIBOR submissions and rates during the Class Period did not

accurately reflect the Panel Bank Defendants’ true interbank costs of borrowing:

                x   Interest on Excess Reserves Paid by the Federal Reserve;

                x   General Collateral Rates; and

                x   Credit Default Swaps Spreads of the Panel Bank Defendants.

          18.       ICE LIBOR was fixed below the floor set by the rate of interest on excess

reserves. Large U.S. and foreign banks, such as the Panel Bank Defendants, increasingly have

been holding excess reserves as an alternative to interbank unsecured lending – and have been

paid interest on excess reserves at a rate set by the Federal Reserve (“IOER”).

          19.       During the financial crisis in 2008, the Federal Reserve changed its longstanding

rule and began paying interest on all reserves, including excess reserves. Prior to 2008, the


13
        PIMCO,            Interest          Rate           Swaps,             https://global.pimco.com/en-
gbl/resources/education/understanding-interest-rate-swaps (last visited Jan. 10, 2019).


                                                    7
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 13 of 117



Federal Reserve did not pay interest on excess reserves. The interbank market was one of the

primary outlets to which banks with excess reserves would turn by loaning funds to other banks

on an unsecured, short-term basis.

       20.     With the Federal Reserve paying IOER, banks have ready access to risk-free,

short-term interest on their excess reserves through the Federal Reserve. During the years since

the Federal Reserve began paying interest on excess reserves and other post-crisis reforms were

mandated, large banks, like the Panel Bank Defendants, have been holding cash in reserve rather

than extending unsecured interbank loans.

       21.     IOER thus should be a floor for USD ICE LIBOR because a panel bank cannot

expect to be able to borrow from a fellow panel bank on an unsecured basis at a rate lower than

the rate from the cash that could be kept on excess reserves risk-free with the Federal Reserve.

       22.     The Panel Bank Defendants’ individual submissions, however, were well below

where they should have been in relation to IOER during the Class Period. For instance, nearly

all 1-month LIBOR submissions were significantly below IOER nearly every day from February

1, 2014 (when ICE took over as administrator) through July 29, 2016 (the last date on which the

Panel Bank Defendants’ submissions are publicly available). 14 The following charts illustrate

this and compare the 1-month USD ICE LIBOR submissions of Bank of America, Citibank, and

JPMorgan to IOER:




14
       As of July 29, 2016, ICE and the Panel Bank Defendants stopped publishing individual bank
submissions. See Part VI, infra.


                                                 8
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 14 of 117



                        1 MONTH USD ICE LIBOR SUBMISSIONS VS. IOER

                                      Bank of America




                                          Citibank




                                         JPMorgan




       23.     Bank of America, Citibank, and JPMorgan each submitted unsecured term rates

lower than risk-free overnight rates, which makes no sense if they were adhering to the ICE

LIBOR definition. The 15 other Panel Bank Defendants, just like Bank of America, JPMorgan,

and Citibank, also submitted rates lower than IOER. (Similar results of comparisons of the

publicly available submissions of the other 15 Panel Bank Defendants to IOER are set forth in

Section IV.E.1.a., infra).

                                             9
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 15 of 117



       24.      The depressed submissions translated into depressed rates.     To illustrate, the

following chart compares USD ICE LIBOR to IOER from the same period and shows that rather

than being above IOER, 1-month USD ICE LIBOR was actually nearly always below IOER:

                               1-MONTH USD ICE LIBOR vs. IOER




       25.      USD ICE LIBOR (an unsecured rate) was depressed relative to general

collateral (secured) rates. A comparison of USD ICE LIBOR submissions and rates to General

Collateral (“GC”) rates also shows that USD ICE LIBOR submissions and rates did not reflect

the Panel Banks’ true cost of funding and were lower than they should have been during the

Class Period.

       26.      GC rates are benchmarks that represent average yields on repurchase agreements

(“repos”) that use U.S. government securities as collateral. As secured rates, GC rates should be

substantially lower than USD ICE LIBOR, which (purportedly) “indicates the interest rate that

banks pay when they borrow on an unsecured basis.” 15

       27.      At a minimum, the spread between GC and USD ICE LIBOR submissions should

account for the capital requirements mandated by the Basel Accords, which assign a 20% risk

15
         ICE, ICE Benchmark Administration, LIBOR Code of Conduct, ¶1.2, Issue 5 (June 18, 2018),
https://www.theice.com/publicdocs/ICE_LIBOR_Code_of_Conduct.pdf.


                                               10
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 16 of 117



weighting to interbank loans. This 20% risk-weighting for interbank loans – in contrast to the

0% risk-weighting for U.S. government securities – implies a significant minimum spread

between GC and USD ICE LIBOR. However, USD ICE LIBOR rates were actually much

closer, on average, to GC than the implied spread during the Class Period. Indeed, for all

comparable tenors, the actual spread between USD ICE LIBOR and GC was less than the

minimum implied by the risk-weighting assigned to interbank unsecured loans more than 80% of

the time during the Class Period.

       28.     The following chart illustrates that even though USD ICE LIBOR should have

been at, or above the level of adjusted 1-month GC, 1-month USD ICE LIBOR was consistently

below 1-month adjusted GC during the Class Period:




       29.     USD ICE LIBOR was stabilized relative to CDS spreads. A comparison of the

Panel Bank Defendants’ respective Credit Default Swaps (“CDS”) spreads relative to their




                                             11
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 17 of 117



respective USD ICE LIBOR submissions also indicates that the Panel Bank Defendants’ USD

ICE LIBOR submissions did not reflect their true cost of borrowing during the Class Period.

       30.     A CDS is used to hedge and gauge the credit risk of companies, including banks

such as the Panel Bank Defendants. During the Class Period, the Panel Bank Defendants’ CDS

spreads varied considerably over time corresponding to perceived creditworthiness. However, in

contrast to their CDS spreads, the Panel Bank Defendants’ USD ICE LIBOR submissions have

been relatively flat over time, often with no discernible relation in their movements to

contemporaneous movements in their CDS spreads.         That is, even though the Panel Bank

Defendants’ individual and collective perceived creditworthiness should have been a component

of USD ICE LIBOR submissions and rates, the contemporaneous data shows that they were not.

       31.     To illustrate, the chart below compares the one-year CDS spread of Panel Bank

Defendant Deutsche Bank with its publicly available one-year USD ICE LIBOR submissions.

Deutsche Bank was in such turmoil during 2016 that it was at times compared to Lehman

Brothers during the 2008 financial crisis. This is reflected in the sharp and sustained spike in

Deutsche Bank’s one-year CDS spread during 2016 shown by the jagged white line on the chart

below. However, as can be seen from the red (and relatively flat) line representing Deutsche

Bank’s one-year USD ICE LIBOR submissions during that same time, these events that plainly

affected the market’s view of Deutsche Bank’s creditworthiness did not make their way into

Deutsche Bank’s contemporaneous USD ICE LIBOR submissions:




                                              12
              Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 18 of 117



       DEUTSCHE BANK CDS SPREADS AND USD ICE LIBOR SUBMISSIONS




(Similar results of comparisons of publicly available submissions of other Panel Bank

Defendants to CDS spreads are set forth in Section IV.E.2.c., infra).

        32.        USD ICE LIBOR submissions violate Benford’s Law. Not only did each of

the 18 Panel Bank Defendants consistently make submissions lower than they should have

during the Class Period resulting in lower overall rates, further analyses show that none of the 18

Panel Bank Defendants have been submitting these low rates legitimately. Rather, forensic tests

show that all Panel Bank Defendants’ submissions violate Benford’s Law of distribution in digits

in sets of data.

        33.        “Benford’s Law” states that in sets of legitimately occurring data, each digit (i.e.,

1 through 9) should occur in certain predictable frequencies. “Benford Tests” are used as tools

by investigators, including the Internal Revenue Service, and even certain Panel Bank

Defendants, to detect whether or not particular sets of numbers include accounting irregularities

and fictitious entries, such as when someone is suspected of “cooking the books” or otherwise

fabricating data. Defendant Deutsche Bank, for instance, has observed that Benford’s Law


                                                    13
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 19 of 117



“holds for global financial data and is robust over time.” 16       In short, legitimately created

financial data sets generally follow Benford’s Law – illegitimate data sets generally do not.

       34.     Benford Tests were performed on all publicly available published USD ICE

LIBOR daily submissions and rates using the first digit of the day-to-day percentage differences

for the 18 Panel Bank Defendants for each of five tenors (overnight, the 1-month, 3-month, 6-

month, and 12-month) since ICE took over in February 2014.

       35.     Defendants flunked the tests. The test results for every Panel Bank Defendant

show to a statistical certainty of greater than 99% that their submissions did not conform to

Benford’s Law during the Class Period. The inescapable conclusion, particularly since there was

not an active underlying interbank market on which to base their submissions and rates, is that

Defendants manufactured them.

       36.     As depicted in the chart below taken from a Deutsche Bank investor

communication promoting the applicability of Benford’s Law to financial data sets, digits in data

sets conforming with Benford’s Law are distributed along a smooth and predictable pattern, 17

sometimes called Benford’s curve:




16
        Deutsche Bank Markets Research, A Darwinian Approach to Detecting Accounting Irregularities
(Mar. 4, 2015), https://www.longfinance.net/media/documents/DB_SignalProcessing_2015.pdf.
17
       Id.


                                                14
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 20 of 117



                                     BENFORD’S CURVE




       37.     The Panel Bank Defendants’ USD ICE LIBOR submissions look nothing like

this, however. The curve associated with UBS’ aggregated data, on the first digit of its day-to-

day percentage differences, for example, presents a particularly vivid illustration:

                                        UBS’ RESULTS




       38.     All of the foregoing strongly indicates that the depressed USD ICE LIBOR

submissions and rates during the Class Period were the product of collusion. It is no mere


                                                 15
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 21 of 117



coincidence that all 18 panel banks submitted artificially low rates in parallel for now nearly five

years. The Panel Bank Defendants submitted rates lower than they should have, as indicated by

multiple objective measures, and violated Benford’s Law. Defendants fundamentally corrupted

the ICE LIBOR setting process, including by asserting the existence of an underlying funding

market that “doesn’t exist” and by submitting, accepting, and disseminating depressed rates

contrary to the ICE LIBOR definition. All of this parallel misconduct was undertaken in the

context of preexisting concerted action and other factual circumstances, or “plus factors,” as used

in antitrust analysis, which, when taken together, indicate that Defendants conspired to depress

USD ICE LIBOR rates during the Class Period.

       39.     Multi-faceted Conspiracy Designed to profit on United States transactions

linked to USD ICE LIBOR. The conspiracy had the purpose and effect of depressing payments

to members of the Class by Panel Bank Defendants on financial instruments indexed to USD

ICE LIBOR benchmark rates in the United States during the Class Period.                Panel Bank

Defendants worked together to accomplish their goal. Among other overt acts undertaken in

furtherance of the conspiracy, some Panel Bank Defendants made depressed ICE LIBOR

submissions to ICE that resulted in depressed USD ICE LIBOR rates. Some Panel Bank

Defendants issued or otherwise directly transacted with members of the Class in financial

instruments indexed to USD ICE LIBOR in the United States. Some Panel Bank Defendants had

multiple roles, as did ICE, which participated in all aspects of the corrupt ICE LIBOR process.

       40.     Corruption of joint process. Defendants have been engaged in a joint process in

setting USD ICE LIBOR. The joint process is concerted action that has been supposedly

governed by rules put in place to ostensibly ensure that the final rate was representative of a

competitive market. Defendants corrupted this joint process. While Defendants published a



                                                16
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 22 of 117



number of documents setting forth rules and procedures designed to portray the rate-setting

process as marked by independence and transparency, it was all window-dressing. Defendants

ignored and circumvented rules governing the rate-setting process – including, most notably, the

very definition of ICE LIBOR – and thus turned the joint process into collusion.

       41.     Motive and opportunity to conspire. The structural characteristics of the ICE

LIBOR-setting process and ICE LIBOR have made profitable collusion feasible. USD ICE

LIBOR was the dominant benchmark and Defendants dominated the benchmark rate. The

submissions upon which the published rates were based were 100% within the collective

discretion of the Panel Bank Defendants. As a result, the Panel Bank Defendants had the ability

to consistently move the rate as they desired – if they worked together.

       42.     Directionally, the Panel Bank Defendants – including the persons on the funding

desks charged with actually setting USD ICE LIBOR – had the incentive to depress USD ICE

LIBOR. By way of example only, with hundreds of billions in floating rate issuances, the lower

that USD ICE LIBOR was set, the lower the amount of floating interest that the Panel Bank

Defendants were obligated to pay investors: every basis point (i.e., 0.0001) movement in USD

ICE LIBOR downward would save the Panel Bank Defendants more than $100 million in

payments on such notes over the Class Period.

       43.     In addition to the opportunity for manipulation created by the lack of an active

underlying market, opportunity was provided by ICE, which hosted “a regular Panel Bank

Forum,” for the Panel Bank Defendants to “discuss a range of topics” and “any agenda items

requested by Benchmark Submitters.” 18 These meetings were in addition to so-called “bilateral”


18
        ICE Benchmark Administration, Policy Composition of ICE LIBOR Currency Panels (Dec.
2018), https://www.theice.com/publicdocs/Policy_Composition_ICE_LIBOR_Panels.pdf.


                                                17
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 23 of 117



meetings and communications between ICE and each of the Panel Bank Defendants. The nature

of the polling process meant that ICE and the Panel Bank Defendants communicated at least

daily. Moreover, the Panel Bank Defendants constituted the leadership of numerous financial

industry groups, including organizations dealing specifically with ICE LIBOR and financial

products indexed to ICE LIBOR, in connection with which they would have engaged in

countless interfirm communications.

       44.     ICE was a willing partner with the Panel Bank Defendants. If it came clean, there

might have been no benchmark for it to administer. Benchmark administration is part of ICE’s

Data Services division, which ICE identifies as a significant component of its overall business.

As ICE acknowledged in its Annual Report filed with the United States Securities and Exchange

Commission:

       Any failures or negative publicity resulting from our administration of LIBOR or
       other benchmarks could result in a loss of confidence in the administration of
       these benchmarks and could harm our business and our reputation.

       The elimination of LIBOR or any other changes or reforms to the determination
       or supervision of LIBOR could have an adverse impact on our business, financial
       condition and operating results. 19

       45.     ICE thus aided the Panel Bank Defendants by furthering the conspiracy. Despite

having the information within its control from the beginning, ICE never disclosed the lack of

interbank funding, particularly the lack of interbank funding underlying USD ICE LIBOR. Like

the Panel Bank Defendants, but unlike the general public, ICE knew at least as of the time it

officially took over, that there would not be enough interbank lending transactions to support

USD ICE LIBOR.




19
       Intercontinental Exchange, Inc., Annual Report at 29 (Form 10-k) (Feb. 7, 2018).


                                                 18
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 24 of 117



       46.     Recidivism.      Another plus factor indicating collusion is the Panel Bank

Defendants’ history of antitrust violations, including not only rigging LIBOR prior to ICE taking

over as administrator in February 2014, as well other “IBOR” rates in the past, but also other

globally significant financial benchmarks with which they have been entrusted, including the

daily WM-Reuters FX foreign currency exchange benchmark fixing, ISDAfix swap rate fixing,

and the Silver and Gold daily fixings. The Panel Bank Defendants have paid billions collectively

in criminal fines and civil penalties to U.S. and global enforcers as well as to resolve civil cases

brought by investors stemming from government investigations of these and other schemes to

manipulate systemically important financial benchmarks, products, and markets, during the past

decade. Some have even pleaded guilty to federal felonies. 20

       47.     Actions against unilateral self-interest. It would have made no sense for each

of the Panel Bank Defendants to consistently make depressed submissions unilaterally. Due to

the nature of the ICE LIBOR fixing process, it would take the collective efforts of the group to

consistently profit from their opportunity. Since the final published rate was an average of 16 to

18 Panel Bank Defendants’ submissions, with the top and bottom four submissions excluded, it

would not only be less effective, but often times futile, for one bank to make artificial

submissions in hopes of manipulating USD ICE LIBOR. Moreover, unilateral attempts at

manipulation meant the possibility of detection, while there was safety in numbers by staying

together and using the public rate-setting process to facilitate collusive manipulation.

       48.     No natural reaction to common stimuli. Since Defendants’ submissions failed

Benford’s Law, it is not credible that all 18 Panel Bank Defendants each submitted low rates in


20
        Department of Justice (DOJ), Five Major Banks Agree to Parent-Level Guilty Pleas, DOJ Press
Release (May 20, 2015), https://www.justice.gov/opa/pr/five-major-banks-agree-parent-level-guilty-pleas
(DOJ guilty pleas for Barclays, Citicorp, JPMorgan Chase, and RBS).


                                                  19
                Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 25 of 117



parallel for some legitimate reason. The reason that antitrust law calls for more than mere

parallel conduct to infer conspiracy is because sometimes parallel behavior is a legitimate

reaction to common stimuli. Here, not only were each of the Panel Bank Defendants’ daily

submissions across multiple tenors over multiple years depressed in parallel, they were – with

99% certainty – manufactured.          If the depressed submissions and rates were arrived at

legitimately, they would not have violated Benford’s Law.

          49.     Taken together with their corruption of the joint rate-setting process and the plus

factors articulated above – motive, opportunity, recidivism, and actions against unilateral self-

interest – the violation of Benford’s Law shows that the Panel Bank Defendants’ parallel

misconduct did not result from chance, coincidence, independent responses to common stimuli,

or mere interdependence unaided by an advanced understanding among the parties; rather, it

shows submissions resulting from collusion.

          50.     Financial regulators have emphasized in the aftermath of the financial crisis that

“[a] benchmark can only be as robust as its underlying market.” 21 It was “critical,” as the CFTC

has put it, for USD ICE LIBOR submissions and rates, therefore, to “reflect an honest

assessment of the costs of borrowing unsecured funds in the interbank markets.” 22 However,

USD ICE LIBOR submissions and rates did not reflect any such honest assessment, resulting in

damages to investors in financial instruments indexed to USD ICE LIBOR during the Class

Period.



21
        Financial Stability Board, Reforming Major Interest Rate Benchmarks, at 13 (July 22, 2014),
http://www.fsb.org/wp-content/uploads/r_140722.pdf?page_moved=1.
22
         CFTC, Opening Statement of Commissioner, Brian Quintenz, before the CFTC Market Risk
Advisory             Committee          Meeting             (July          12,         2018),
https://www.cftc.gov/PressRoom/SpeechesTestimony/quintenzstatement071218.


                                                  20
              Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 26 of 117



       51.      In the wake of recent disclosures, regulatory and industry efforts to replace ICE

LIBOR with alternative benchmarks are underway. As stated by CFTC Chairman Giancarlo:

       Simply put, money center banks no longer rely on unsecured inter-bank lending to
       finance their daily operations. As a result, LIBOR is a widely utilized benchmark
       that is no longer derived from a widely traded market. It is an enormous edifice
       built on an eroding foundation – an unsustainable structure. 23

       52.      According to Chairman Giancarlo the demise of LIBOR is inevitable: “LIBOR’s

discontinuation of LIBOR is NOT something that MAY happen, but is something that WILL

happen.” 24

       53.      Whether ICE LIBOR is eventually replaced, however, provides no remedy to

investors in financial instruments tied to ICE LIBOR for damages already suffered as a result of

ICE LIBOR being set at artificially low levels by Defendants during the Class Period.

       54.      Plaintiffs bring this action for redress of the substantial injuries they and other

similarly situated investors have suffered and continue to suffer as a result of Defendants’

violations of law.

II.    PARTIES

       A.       Plaintiffs

       55.      Plaintiffs City of Livonia Employees’ Retirement System and City of Livonia

Retiree Health and Disability Benefits Plan (“Plaintiffs”) have their principle place of business at

33000 Civic Center Drive, Livonia, Michigan 48154.




23
         CFTC, Opening Statement of Chairman J. Christopher Giancarlo before the Market Risk
Advisory       Committee      Meeting,      Washington,       D.C.     (July  12,     2018),
https://www.cftc.gov/PressRoom/SpeechesTestimony/giancarlostatement071218.
24
       Id. (emphasis in original).




                                                21
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 27 of 117



       56.     During the Class Period, Plaintiffs transacted directly with one or more Panel

Bank Defendants in a USD ICE LIBOR Financial Instrument, as defined herein, including at

least Bank of America, Citibank, JPMorgan, Barclays, and HSBC. In particular, Plaintiffs

directly received from such Panel Bank Defendants payments based on interest at rates indexed

to USD ICE LIBOR benchmark rates set during the Class Period.

       57.     Plaintiffs were injured in their business or property as a direct, proximate, and

material result of Defendants’ violations of law.

       58.     Plaintiffs are threatened with future injury to their business and property by

reason of Defendants’ continuing violations of law.

       B.      Defendants

               1.     ICE Defendants

       59.     Defendant Intercontinental Exchange, Inc. is a Delaware corporation with its

principal place of business at 5660 New Northside Drive, Atlanta, Georgia 30328. Its common

stock trades on the New York Stock Exchange under the ticker symbol “ICE.”

       60.     Defendant Intercontinental Exchange Holdings, Inc. is a Delaware corporation

registered to do business in New York with its principal place of business at 5660 New Northside

Drive, Atlanta, Georgia 30328.

       61.     Defendant ICE Benchmark Administration Limited (f/k/a NYSE Euronext Rate

Administration Limited) is a UK company with a registered address of Milton Gate, 60 Chiswell

Street, London, EC1Y 4SA, United Kingdom. NYSE Euronext Rate Administration Limited

was renamed ICE Benchmark Administration Limited after Intercontinental Exchange, Inc.’s




                                                22
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 28 of 117



acquisition of NYSE Euronext in 2013. 25 After the acquisition, four of NYSE Euronext’s

directors joined ICE’s 14 member board, 26 and the resulting company is dual-headquartered in

Atlanta and New York. 27

       62.     Defendant ICE Data Services, Inc. (“ICE Data Services”) is a Delaware

corporation registered to do business in New York with a principal place of business located at

100 Church Street, 11th Floor, New York, New York 10007. ICE Data Services owns and

operates the ICE Report Center, which houses USD ICE LIBOR data and with which registration

is required to access certain USD ICE LIBOR rate and submission data from ICE.

       63.     Defendant ICE Pricing and Reference Data LLC (“ICE Pricing and Reference

Data”) is a Delaware company registered to do business in New York with a principal place of

business located at 100 Church Street, 11th Floor, New York, New York 10007.

       64.     Unless    stated   otherwise,   Defendants    Intercontinental   Exchange,     Inc.,

Intercontinental Exchange Holdings, Inc., ICE Benchmark Administration Limited, ICE Data

Services, ICE Pricing and Reference Data, and their subsidiaries, predecessors, and affiliates, are

referenced collectively in this Complaint as “ICE” or the “ICE Defendants.”

       65.     During the Class Period, the ICE Defendants shared a unity of corporate interest

and operated as part of a single enterprise in furtherance of the conspiracy that purposefully

directed conduct causing injury to and derived direct benefit from members of the Class in the

United States. The ICE Defendants are so intertwined that ICE Benchmark Administration


25
         Gov.UK, First day of business for new LIBOR administrator (Feb.                3,   2014),
https://www.gov.uk/government/news/first-day-of-business-for-new-libor-administrator.
26
          Yahoo! Finance, ICE closes on $11B acquisition of NYSE Euronext (Nov. 13, 2013),
https://finance.yahoo.com/news/ice-closes-11b-acquisition-nyse-135835485.html.
27
          ICE, Intercontinental Exchange Completes Acquisition of NYSE Euronext (Nov. 13, 2013),
https://ir.theice.com/press/press-releases/all-categories/2013/11-13-2013b.


                                                23
               Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 29 of 117



Limited, which is supposed to be independent, is headquartered at the same London address as

Intercontinental Exchange, Inc.’s London office.

         66.     ICE was a co-conspirator with the Panel Bank Defendants and committed overt

acts in furtherance of the conspiracy alleged herein in the United States and this District. ICE

has served as the administrator of ICE LIBOR since February 1, 2014. ICE publishes ICE

LIBOR rates and related information in the United States, including in this District, via interstate

wires to the investing public directly, as well as through third-party news services, such as

Bloomberg and Reuters. ICE maintains the registered federal trademarks on ICE LIBOR® for

use of the marks in U.S. commerce through Intercontinental Exchange Holdings, Inc., a U.S.

subsidiary of Intercontinental Exchange, Inc. incorporated in Delaware and headquartered in

Atlanta, Georgia.

         67.     ICE owns and operates the New York Stock Exchange, located in this District.

                 2.     The Panel Bank Defendants

                        a.     Bank of America Defendants

         68.     Defendant Bank of America Corporation (“BAC”) is a Delaware corporation with

its principal place of business at 100 North Tryon Street, Charlotte, North Carolina 28202.

         69.     Defendant Bank of America N.A. (“BofA”) is a federally chartered national

banking association with its principal place of business also at 100 North Tryon Street, Charlotte,

North Carolina 28202.

         70.     Defendant Merrill Lynch, Pierce, Fenner & Smith Inc. (“BAML”) is a Delaware

corporation with its principal place of business at One Bryant Park, New York, New York

10036.




                                                24
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 30 of 117



       71.     Unless stated otherwise, BAC, BofA, and BAML, and their subsidiaries and

affiliates, are referenced collectively in this Complaint as “Bank of America” or the “Bank of

America Defendants.”

       72.     During the Class Period, the Bank of America Defendants shared a unity of

corporate interest and operated as part of a single enterprise in furtherance of the conspiracy that

purposefully directed conduct causing injury to and derived direct benefit from members of the

Class in the United States.

       73.     Each Bank of America Defendant was a co-conspirator and committed numerous

overt acts in furtherance of the conspiracy alleged herein in the United States and this District.

Each Bank of America Defendant engaged in one or more types of suit-related conduct in, or

purposefully directed toward, the United States and this District during the Class Period. At least

one Bank of America Defendant directed U.S.-denominated ICE LIBOR submissions to U.S.-

based ICE for calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD

ICE LIBOR Financial Instruments issued, sold, or otherwise transacted in by members of the

Class in the United States, and at least one Bank of America Defendant directly issued, sold, or

otherwise transacted in such USD ICE LIBOR Financial Instruments with members of the Class

in the United States.

                        b.    Citibank Defendants

       74.     Defendant Citigroup Inc. (“Citi”) is a Delaware corporation with its principal

place of business at 399 Park Avenue, New York, New York 10022.

       75.     Defendant Citibank, N.A. (“Citibank”) is a federally chartered national banking

association headquartered at 399 Park Avenue, New York, New York 10022.

       76.     Defendant Citigroup Global Markets Inc. (“CGMI”) is a Delaware corporation

headquartered at 390-388 Greenwich Street, New York, New York 10013.
                                                25
                Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 31 of 117



          77.     Unless stated otherwise, Defendants Citi, Citibank, and CGMI, and their

subsidiaries and affiliates, are referenced collectively in this Complaint as “Citibank” or the

“Citibank Defendants.”

During the Class Period, the Citibank Defendants shared a unity of corporate interest and

operated as part of a single enterprise in furtherance of the conspiracy that purposefully directed

conduct causing injury to and derived direct benefit from members of the Class in the United

States.

          78.     Each Citibank Defendant was a co-conspirator and committed overt acts in

furtherance of the conspiracy alleged herein in the United States and this District. Each Citibank

Defendant engaged in one or more types of suit-related conduct in, or purposefully directed

toward, the United States and this District during the Class Period. While at least one Citibank

Defendant directed U.S.-denominated ICE LIBOR submissions to U.S.-based ICE for

calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD ICE LIBOR

Financial Instruments issued, sold, or otherwise transacted in by members of the Class in the

United States, at least one other Citibank Defendant directly issued, sold, or otherwise transacted

in such USD ICE LIBOR Financial Instruments with members of the Class in the United States.

                        c.     JPMorgan Defendants

          79.     Defendant JPMorgan Chase & Co. (“JPM”) is a Delaware corporation with its

principal place of business at 270 Park Avenue, New York, New York 10017.

          80.     Defendant JPMorgan Chase Bank, N.A. (“JPMB”) is a federally-chartered

national banking association headquartered at 270 Park Avenue, New York, New York 10017.

          81.     Defendant J.P. Morgan Securities LLC (“JPMS”) is a Delaware limited liability

company with its principal place of business at 277 Park Avenue, New York, New York 11072.



                                                26
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 32 of 117



       82.       Unless stated otherwise, Defendants JPM, JPMB, and JPMS, and their

subsidiaries and affiliates, are referenced collectively in this Complaint as “JPMorgan” or the

“JPMorgan Defendants.”

       83.       During the Class Period, the JPMorgan Defendants shared a unity of corporate

interest and operated as part of a single enterprise in furtherance of the conspiracy that

purposefully directed conduct causing injury to and derived direct benefit from members of the

Class in the United States.

       84.       Each JPMorgan Defendant was a co-conspirator and committed overt acts in

furtherance of the conspiracy alleged herein in the United States and this District.        Each

JPMorgan Defendant engaged in one or more types of suit-related conduct in, or purposefully

directed toward, the United States and this District during the Class Period. While at least one

JPMorgan Defendant directed U.S.-denominated ICE LIBOR submissions to U.S.-based ICE for

calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD ICE LIBOR

Financial Instruments issued, sold, or otherwise transacted in by members of the Class in the

United States, at least one other JPMorgan Defendant directly issued, sold, or otherwise

transacted in such USD ICE LIBOR Financial Instruments with members of the Class in the

United States.

                        d.     Barclays Defendants

       85.       Defendant Barclays plc is a U.K. public limited company with its principal place

of business at 1 Churchill Place, London E14 5H, United Kingdom.

       86.       Defendant Barclays Bank plc (“Barclays Bank”) is a U.K. public limited company

with its principal place of business at 1 Churchill Place, London E14 5H, United Kingdom, and

operates a New York branch at 745 Seventh Avenue, New York, New York 10019.



                                                27
                 Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 33 of 117



           87.     Defendant Barclays Capital Inc. (“Barclays Capital”) is a Connecticut corporation

with its principal place of business at 745 Seventh Avenue, New York, New York 10019.

           88.     Barclays Bank is licensed, supervised, and regulated to do business in this state by

the NYSDFS. Barclays Bank is also regulated by the Board of Governors of the Federal Reserve

System. Barclays Bank is a provisionally registered dealer with the CFTC. Barclays Bank listed

its New York branch as well as Barclays Capital as “Material Entities” in its FDIC Resolution

Plan. 28

           89.     Unless stated otherwise, Barclays plc, Barclays Bank and Barclays Capital, and

their subsidiaries and affiliates, are referenced collectively in this Complaint as “Barclays” or the

“Barclays Defendants.”

           90.     During the Class Period, the Barclays Defendants shared a unity of corporate

interest and operated as part of a single enterprise in furtherance of the conspiracy that

purposefully directed conduct causing injury to and derived direct benefit from members of the

Class in the United States.

           91.     Each Barclays Defendant was a co-conspirator and committed overt acts in

furtherance of the conspiracy alleged herein in the United States and this District. Each Barclays

Defendant engaged in one or more types of suit-related conduct in, or purposefully directed

toward, the United States and this District during the Class Period. At least one Barclays

Defendant directed U.S.-denominated ICE LIBOR submissions to U.S.-based ICE for

calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD ICE LIBOR

Financial Instruments issued, sold, or otherwise transacted in such USD ICE LIBOR Financial

Instruments with members of the Class in the United States.
28
         Barclays PLC, 2018 U.S. Resolution Plan, Public Section, Barclays (July 2018),
https://www.fdic.gov/regulations/reform/resplans/plans/barclays-165-1807.pdf.


                                                    28
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 34 of 117



                       e.     BNP Paribas Defendants

       92.     Defendant BNP Paribas S.A. (“BNPP”) is a French Société Anonyme with its

principal place of business at 16 Blvd. des Italiens, 75009 Paris, France, and operates a New

York branch at 787 Seventh Avenue, New York, New York 10019.

       93.     Defendant BNP Paribas Securities Corp. (“BNPS”) is a Delaware corporation

with its principal place of business at 787 Seventh Avenue, New York, New York 10019.

       94.     BNPP is licensed, supervised, and regulated to do business in this state by the

NYSDFS. BNPP is also regulated by the Board of Governors of the Federal Reserve System.

BNPP considers its New York branch to be a Material Entity within the United States. 29 BNPP

is a provisionally registered dealer with the CFTC.

       95.     Unless stated otherwise, Defendants BNPP and BNPS and their subsidiaries and

affiliates, are referenced collectively in this Complaint as “BNP Paribas” or the “BNP Paribas

Defendants.”

       96.     During the Class Period, the BNP Paribas Defendants shared a unity of corporate

interest and operated as part of a single enterprise in furtherance of the conspiracy that

purposefully directed conduct causing injury to and derived direct benefit from members of the

Class in the United States.

       97.     Each BNP Paribas Defendant was a co-conspirator and committed overt acts in

furtherance of the conspiracy alleged herein in the United States and this District. Each BNP

Paribas Defendant engaged in one or more types of suit-related conduct in, or purposefully

directed toward, the United States and this District during the Class Period. At least one BNP

Paribas Defendant directed U.S.-denominated ICE LIBOR submissions to U.S.-based ICE for

29
         BNP Paribas 165(d) Resolution Plan, Public Section, BNP Paribas, at 3 (July 1, 2013),
https://www.federalreserve.gov/bankinforeg/resolution-plans/bnp-paribas-2g-20130701.pdf.


                                               29
               Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 35 of 117



calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD ICE LIBOR

Financial Instruments issued, sold, or otherwise transacted in by members of the Class in the

United States, and at least one BNP Paribas Defendant directly issued, sold, or otherwise

transacted in such USD ICE LIBOR Financial Instruments with members of the Class in the

United States.

                       f.      Credit Agricole Defendants

         98.     Defendant Crédit Agricole S.A. (“Credit Agricole SA”) is a French Société

Anonyme with its principal place of business at 12 place des États-Unis, 92545 Montrouge

Cedex, France.

         99.     Defendant Crédit Agricole Corporate and Investment Bank (“Credit Agricole

CIB”) is organized and existing under the laws of France with its principal place of business at 9,

Quai du Président Paul Doumer, 92920 Paris La Défense Cedex, France, and it operates a New

York branch at Crédit Agricole Building, 1301 Avenue of the Americas, New York, New York

10019.

         100.    Defendant Crédit Agricole Securities (USA) Inc. (“Credit Agricole USA”) is a

New York corporation with its principal place of business at Crédit Agricole Building, 1301

Avenue of the Americas, New York, New York 10019.

         101.    Credit Agricole CIB is licensed, supervised, and regulated by the NYSDFS.

Credit Agricole CIB is a provisionally registered dealer with the CFTC. Credit Agricole CIB

stated in its Resolution Plan with FDIC that “[t]he CACIB NY Branch is a branch of CACIB

and, thus, is not a separate legal entity”, and is a Material Entity “significant to the activities of a




                                                  30
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 36 of 117



critical operation or core business line.” 30 Credit Agricole CIB also listed Credit Agricole

Securities (USA) Inc. as a Material Entity in its FDIC Resolution Plan. 31

       102.      Unless stated otherwise, Defendants Credit Agricole SA, Credit Agricole CIB,

and Credit Agricole USA, and their subsidiaries and affiliates, are referenced collectively in this

Complaint as “Credit Agricole” or the “Credit Agricole Defendants.”

       103.      During the Class Period, the Credit Agricole Defendants shared a unity of

corporate interest and operated as part of a single enterprise in furtherance of the conspiracy that

purposefully directed conduct causing injury to and derived direct benefit from members of the

Class in the United States.

       104.      Each Credit Agricole Defendant was a co-conspirator and committed overt acts in

furtherance of the conspiracy alleged herein in the United States and this District. Each Credit

Agricole Defendant engaged in one or more types of suit-related conduct in, or purposefully

directed toward, the United States and this District during the Class Period. At least one Credit

Agricole Defendant directed U.S.-denominated ICE LIBOR submissions to U.S.-based ICE for

calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD ICE LIBOR

Financial Instruments issued, sold, or otherwise transacted in by members of the Class in the

United States, and at least one Credit Agricole Defendant directly issued, sold, or otherwise

transacted in such USD ICE LIBOR Financial Instruments with members of the Class in the

United States.




30
        Crédit Agricole S.A. U.S. Resolution Plan, Public Section, Crédit Agricole S.A., at 6 (Dec. 24,
2015), https://www.fdic.gov/regulations/reform/resplans/plans/casa-165-1512.pdf.
31
       Id.


                                                  31
                 Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 37 of 117



                          g.      Credit Suisse Defendants

           105.    Defendant Credit Suisse Group AG is a Swiss aktiengesellschaft with its principal

place of business at 8 Paradeplatz, 8001 Zurich, Switzerland.

           106.    Defendant Credit Suisse AG is a Swiss aktiengesellschaft with its principal place

of business at Ueltibergstrasse 231, 8070 Zurich, Switzerland, and it operates a New York

branch located at Eleven Madison Avenue, 24th Floor, New York, New York 10010.

           107.    Defendant Credit Suisse Securities (USA) LLC (“Credit Suisse USA”) is a

Delaware limited liability company with its principal place of business at Eleven Madison

Avenue, 24th Floor, New York, New York 10010.

           108.    Credit Suisse AG is licensed, supervised, and regulated by the NYSDFS to do

business in this state.        Credit Suisse AG is also licensed and supervised by the Board of

Governors of the Federal Reserve System. Credit Suisse AG listed its New York branch and

Credit Suisse Securities (USA) LLC as a Material Legal Entities in its FDIC Resolution Plan. 32

Credit Suisse AG listed Credit Suisse USA as a Material Legal Entity in its FDIC Resolution

Plan. 33

           109.    Unless stated otherwise, Defendants Credit Suisse Group AG, Credit Suisse AG,

and Credit Suisse Securities (USA) LLC, and their subsidiaries and affiliates, are referenced

collectively in this Complaint as “Credit Suisse” or the “Credit Suisse Defendants.”

           110.    During the Class Period, the Credit Suisse Defendants shared a unity of corporate

interest and operated as part of a single enterprise in furtherance of the conspiracy that



32
         Credit Suisse, 2018 U.S. Resolution Plan Public Section, Credit Suisse (June 28, 2018),
https://www.fdic.gov/regulations/reform/resplans/plans/creditsuisse-165-1807.pdf.
33
           Id.


                                                  32
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 38 of 117



purposefully directed conduct causing injury to and derived direct benefit from members of the

Class in the United States.

       111.      Each Credit Suisse Defendant was a co-conspirator and committed overt acts in

furtherance of the conspiracy alleged herein in the United States and this District. Each Credit

Suisse Defendant engaged in one or more types of suit-related conduct in, or purposefully

directed toward, the United States and this District during the Class Period. At least one Credit

Suisse Defendant directed U.S.-denominated ICE LIBOR submissions to U.S.-based ICE for

calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD ICE LIBOR

Financial Instruments issued, sold, or otherwise transacted in by members of the Class in the

United States, and at least one Credit Suisse Defendant directly issued, sold, or otherwise

transacted in such USD ICE LIBOR Financial Instruments with members of the Class in the

United States.

                        h.     Deutsche Bank Defendants

       112.      Defendant Deutsche Bank AG (“DBAG”) is a German aktiengesellschaft with its

principal place of business at Taunusanlage 12, Frankfurt, 60325, Germany and it operates a

New York branch at 60 Wall Street, 4th Floor, New York, New York 10005.

       113.      Defendant Deutsche Bank Securities Inc. (“DBSI”) is a Delaware corporation

with its principal place of business at 60 Wall Street, 4th Floor, New York, New York 10005.

       114.      DBAG considers its New York branch and Deutsche Bank Securities Inc. to be

“Material Entities” within the United States.34 DBAG is licensed, supervised, and regulated by




34
       Deutsche Bank, U.S. Resolution Plan, July 2014 Submission, Section 1: Public Section, Deutsche
Bank AG, at 4 (July 1, 2014), https://www.fdic.gov/regulations/reform/resplans/plans/deutschebank-idi-
1407.pdf.


                                                 33
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 39 of 117



the NYSDFS to do business in this state. DBAG is also registered with the Board of Governors

of the Federal Reserve System. DBAG is a provisionally registered dealer with the CFTC.

       115.    Unless stated otherwise, Defendants DBAG and DBSI, and their subsidiaries and

affiliates, are referenced collectively in this Complaint as “Deutsche Bank” or “Deutsche Bank

Defendants.”

       116.    During the Class Period, the Deutsche Bank Defendants shared a unity of

corporate interest and operated as part of a single enterprise in furtherance of the conspiracy that

purposefully directed conduct causing injury to and derived direct benefit from members of the

Class in the United States.

       117.    Each Deutsche Bank Defendant was a co-conspirator and committed overt acts in

furtherance of the conspiracy alleged herein in the United States and this District.          Each

Deutsche Bank Defendant engaged in one or more types of suit-related conduct in, or

purposefully directed toward, the United States and this District during the Class Period. At least

one Deutsche Bank Defendant directed U.S.-denominated ICE LIBOR submissions to U.S.-

based ICE for calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD

ICE LIBOR Financial Instruments issued, sold, or otherwise transacted in by members of the

Class in the United States, and at least one Deutsche Bank Defendant directly issued, sold, or

otherwise transacted in such USD ICE LIBOR Financial Instruments with members of the Class

in the United States.

                        i.    HSBC Defendants

       118.    Defendant HSBC Holdings plc (“HSH”) is a British public limited company with

its principal place of business at 8 Canada Square, London, E14 5HQ, United Kingdom.

       119.    Defendant HSBC Bank plc (“HSB”) is a British public limited company with its

principal place of business at 8 Canada Square, London, E14 5HQ, United Kingdom.
                                                34
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 40 of 117



         120.   Defendant HSBC Bank USA, N.A. (“HSUS”) is a national banking association

headquartered at HSBC Tower, 452 Fifth Avenue, New York, New York 10018.

         121.   Defendant HSBC Securities (USA) Inc. (“HSSUS”) is a Delaware corporation

with its principal place of business at HSBC Tower, 452 Fifth Avenue, New York, New York

10018.

         122.   HSH is licensed and supervised by the Board of Governors of the Federal Reserve

System and FDIC. HSH and HSB named HSUS as its “principal US banking subsidiary” and a

Material Entity in its Federal Reserve Resolution Plan. 35

         123.   Unless stated otherwise, Defendants HSH, HSB, HSUS, and HSSUS, and their

subsidiaries and affiliates, are referenced collectively in this Complaint as “HSBC” or the

“HSBC Defendants.”

         124.   During the Class Period, the HSBC Defendants shared a unity of corporate

interest and operated as part of a single enterprise in furtherance of the conspiracy that

purposefully directed conduct causing injury to and derived direct benefit from members of the

Class in the United States.

         125.   Each HSBC Defendant was a co-conspirator and committed overt acts in

furtherance of the conspiracy alleged herein in the United States and this District. Each HSBC

Defendant engaged in one or more types of suit-related conduct in, or purposefully directed

toward, the United States and this District during the Class Period.      At least one HSBC

Defendant directed U.S.-denominated ICE LIBOR submissions to U.S.-based ICE for

calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD ICE LIBOR

Financial Instruments issued, sold, or otherwise transacted in by members of the Class in the
35
         HSBS Bank USA, NA IDI Plan, Section I, Public Section, HSBC, at 11 (July 2018),
https://www.fdic.gov/regulations/reform/resplans/plans/hsbc-idi-1807.pdf.


                                                35
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 41 of 117



United States, and at least one HSBC Defendant directly issued, sold, or otherwise transacted in

such USD ICE LIBOR Financial Instruments with members of the Class in the United States.

                       j.     Lloyds Defendants

       126.    Defendant Lloyds Bank plc is a British public limited company with registered

offices at 25 Gresham Street, London EC2V 7HN, United Kingdom, and it operates a New York

branch at 1095 Sixth Avenue, New York, New York 10036.

       127.    Defendant Lloyds Securities Inc. is a Delaware corporation headquartered at 1095

Sixth Avenue, New York, New York 10036.

       128.    Lloyds Bank plc is licensed, supervised, and regulated by the NYSDFS to do

business in this state. Lloyds Bank plc listed its New York branch as a Material Entity in its

FDIC Resolution Plan stating that it was “significant to the activities of a core business line or

critical operation” and “the primary operating entity for LBG’s U.S. operations.” 36

       129.    Unless stated otherwise, Defendants Lloyds Bank plc and Lloyds Securities Inc.,

and their subsidiaries and affiliates, are referenced collectively in this Complaint as “Lloyds” or

the “Lloyds Defendants.”

       130.    During the Class Period, the Lloyds Defendants shared a unity of corporate

interest and operated as part of a single enterprise in furtherance of the conspiracy that

purposefully directed conduct causing injury to and derived direct benefit from members of the

Class in the United States.

       131.    Each Lloyds Defendant was a co-conspirator and committed overt acts in

furtherance of the conspiracy alleged herein in the United States and this District. Each Lloyds

Defendant engaged in one or more types of suit-related conduct in, or purposefully directed

36
         Resolution Plan, Public Section, Lloyds Banking Group, at 4 (Dec. 31, 2016),
https://www.fdic.gov/regulations/reform/resplans/plans/lloyds-165-1612.pdf.


                                                36
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 42 of 117



toward, the United States and this District during the Class Period.        At least one Lloyds

Defendant directed U.S.-denominated ICE LIBOR submissions to U.S.-based ICE for

calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD ICE LIBOR

Financial Instruments issued, sold, or otherwise transacted in by members of the Class in the

United States, and at least one Lloyds Defendant directly issued, sold, or otherwise transacted in

such USD ICE LIBOR Financial Instruments with members of the Class in the United States.

                      k.      MUFG Defendants

         132.   Defendant MUFG Bank, Ltd. (“MUFG”) is a bank organized under the law of

Japan with its principal place of business at 7-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-

8388, Japan. MUFG operates a New York branch at 1251 Sixth Avenue, New York, New York

10020.

         133.   Defendant The Bank of Tokyo-Mitsubishi UFJ Ltd. (“BTMU”) is a bank

organized under the laws of Japan with its principal place of business at 7-1, Marunouchi 2-

chome Chiyoda-ku, Tokyo 100-8388, Japan. BTMU operates a New York branch at 1251 Sixth

Avenue, New York, New York 10020.

         134.   Defendant Mitsubishi UFJ Financial Group Inc. (“MUFG Group”) is a Japanese

corporation with its principal place of business at 7-1, Marunouchi 2-chome Chiyoda-ku, Tokyo

100-8388, Japan.

         135.   Defendant MUFG Securities Americas Inc. is a Delaware corporation with its

principal place of business at 1251 Sixth Avenue, New York, New York 10020.




                                               37
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 43 of 117



       136.    MUFG is regulated by the Board of Governors of the Federal Reserve System.

The New York branch was listed as a Material Entity in its FDIC resolution plan. 37 MUFG

Group listed MUFG Securities Americas Inc. as a Material Entity in its FDIC Resolution Plan. 38

       137.    Unless stated otherwise, MUFG, MUFG Group, BTMU, and MUFG Securities

Americas Inc., and their subsidiaries and affiliates, are referenced collectively in this Complaint

as “MUFG” or the “MUFG Defendants.”

       138.    During the Class Period, the MUFG Defendants shared a unity of corporate

interest and operated as part of a single enterprise in furtherance of the conspiracy that

purposefully directed conduct causing injury to and derived direct benefit from members of the

Class in the United States.

       139.    Each MUFG Defendant was a co-conspirator and committed overt acts in

furtherance of the conspiracy alleged herein in the United States and this District. Each MUFG

Defendant engaged in one or more types of suit-related conduct in, or purposefully directed

toward, the United States and this District during the Class Period.         At least one MUFG

Defendant directed U.S.-denominated ICE LIBOR submissions to U.S.-based ICE for

calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD ICE LIBOR

Financial Instruments issued, sold, or otherwise transacted in by members of the Class in the

United States, and at least one MUFG Defendant directly issued, sold, or otherwise transacted in

such USD ICE LIBOR Financial Instruments with members of the Class in the United States.




37
         Public: Mitsubishi UFJ Financial Group, Inc., Resolution           Plan,   MUFG,    at   5,
https://www.fdic.gov/regulations/reform/resplans/plans/mufj-165-1412.pdf.
38
       Id.


                                                38
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 44 of 117



                       l.         Norinchukin Defendant

       140.    Defendant The Norinchukin Bank (“Norinchukin”) is a Japanese bank organized

and operated under the laws of Japan with its principal place of business at 1-12, Uchikanda 1-

chome, Chiyoda-ku, Tokyo 101-0047, Japan, and it operates a New York branch located at 245

Park Avenue, Floor 21, New York, New York 10167.

       141.    Norinchukin is licensed, supervised, and regulated by the NYSDFS to do business

in this state. Norinchukin listed the New York branch as a Material Entity in its Federal Reserve

Resolution Plan. 39 Norinchukin is regulated by the Board of Governors of the Federal Reserve

System.

       142.    Norinchukin’s website describes how the bank “built a global network using

overseas sites,” including offices in New York and London, which allow the bank to manage

their “globally diversified investments.” 40

       143.    Unless stated otherwise, The Norinchukin Bank and its subsidiaries and affiliates,

are referenced collectively in this Complaint as “Norinchukin.”

       144.    During the Class Period, Norinchukin operated in furtherance of the conspiracy

and purposefully directed conduct causing injury to and derived direct benefit from members of

the Class in the United States.

       145.    Norinchukin was a co-conspirator and committed overt acts in furtherance of the

conspiracy alleged herein in the United States and this District. Norinchukin engaged in suit-

related conduct in, or purposefully directed toward, the United States and this District during the

39
         U.S. Resolution Plan, Section 1: Public Section, The Norinchukin Bank, at 3 (Dec. 24, 2013),
https://www.federalreserve.gov/bankinforeg/resolution-plans/norinchukin-bk-3g-20131231.pdf.
40
       Pursuing stable profit as the ultimate manager of funds for JA Bank and JF Marine Bank, The
Norinchukin Bank, https://www.nochubank.or.jp/en/about/business/investment.html (last visited Jan. 14,
2019).


                                                  39
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 45 of 117



Class Period. Norinchukin directed U.S.-denominated ICE LIBOR submissions to U.S.-based

ICE for calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD ICE

LIBOR Financial Instruments issued, sold, or otherwise transacted in by members of the Class in

the United States, and it also directly issued, sold, or otherwise transacted in such USD ICE

LIBOR Financial Instruments with members of the Class in the United States.

                       m.     Rabobank Defendant

       146.    Defendant Coöperatieve Rabobank U.A. (“Rabobank”) is a bank organized under

the laws of Netherlands with its principal place of business at Croeselaan 18, 3521 CB Utrecht,

Netherlands, and operates a New York branch at 245 Park Avenue, 37th Floor, New York, New

York 10167.

       147.    Rabobank is licensed, supervised, and regulated by the NYSDFS to do business in

this state. Rabobank listed its New York branch as a Material Entity in its FDIC Resolution

Plan. 41 Rabobank is regulated by the Board of Governors of the Federal Reserve System.

       148.    Unless stated otherwise, Rabobank and its subsidiaries and affiliates, are

referenced collectively in this Complaint as “Rabobank.”

       149.    During the Class Period, Rabobank operated in furtherance of the conspiracy and

purposefully directed conduct causing injury to and derived direct benefit from members of the

Class in the United States.

       150.    Rabobank was a co-conspirator and committed overt acts in furtherance of the

conspiracy alleged herein in the United States and this District. Rabobank engaged in suit-

related conduct in, or purposefully directed toward, the United States and this District during the


41
         U.S. Resolution Plan, Public Section, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.
(Rabobank             Nederland),          at           4          (Dec.         14,          2015),
https://www.fdic.gov/regulations/reform/resplans/plans/ccrb-165-1512.pdf.


                                                40
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 46 of 117



Class Period. Rabobank directed U.S.-denominated ICE LIBOR submissions to U.S.-based ICE

for calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD ICE

LIBOR Financial Instruments issued, sold, or otherwise transacted in by members of the Class in

the United States, and it directly issued, sold, or otherwise transacted in such USD ICE LIBOR

Financial Instruments with members of the Class in the United States.

                       n.      RBC Defendants

       151.    Defendant Royal Bank of Canada (“RBC”) is a chartered Schedule I Bank under

the Canada Bank Act with its principal place of business at 200 Bay Street, Toronto, Ontario

M5J 2J5, Canada, and it operates a New York branch at Three World Financial Center, 200

Vesey Street, 8th Floor, New York, New York 10281.

       152.    Defendant RBC Capital Markets, LLC (“RBC Capital”) is a Minnesota limited

liability company with its principal place of business and headquarters located at Three World

Financial Center, 200 Vesey Street, 8th Floor, New York, New York 10281.

       153.    Royal Bank of Canada listed its New York branch as a Material Entity “that is

significant to the activities of a critical operation or core business” in its FDIC Resolution Plan.42

RBC is regulated by the Board of Governors of the Federal Reserve System.

       154.    RBC listed RBC Capital as a Material Entity “that is significant to the activities of

a critical operation or core business” in its FDIC Resolution Plan. 43

       155.    Unless stated otherwise, Royal Bank of Canada and RBC Capital, and their

subsidiaries and affiliates, are referenced collectively in this Complaint as “RBC” or the “RBC

Defendants.”

42
         U.S. Resolution Plan, Section I – Public Section, Royal Bank of Canada, at 5 (Dec. 2015),
https://www.fdic.gov/regulations/reform/resplans/plans/rbc-165-1512.pdf.
43
       Id.


                                                 41
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 47 of 117



       156.      During the Class Period, the RBC Defendants shared a unity of corporate interest

and operated as part of a single enterprise in furtherance of the conspiracy that purposefully

directed conduct causing injury to and derived direct benefit from members of the Class in the

United States.

       157.      Each RBC Defendant was a co-conspirator and committed overt acts in

furtherance of the conspiracy alleged herein in the United States and this District. Each RBC

Defendant engaged in one or more types of suit-related conduct in, or purposefully directed

toward, the United States and this District during the Class Period. At least one RBC Defendant

directed U.S.-denominated ICE LIBOR submissions to U.S.-based ICE for calculation,

publication, dissemination, and use of USD ICE LIBOR rates in USD ICE LIBOR Financial

Instruments issued, sold, or otherwise transacted in by members of the Class in the United States,

and at least one RBC Defendant directly issued, sold, or otherwise transacted in such USD ICE

LIBOR Financial Instruments with members of the Class in the United States.

                        o.     RBS Defendants

       158.      Defendant Royal Bank of Scotland Group plc (“Royal Bank of Scotland Group”)

is a United Kingdom public limited company with its principal place of business at 1000

Gogarburn, Edinburgh, EH12 1HQ, Scotland.

       159.      Defendant Royal Bank of Scotland plc (“Royal Bank of Scotland”) is a United

Kingdom public limited company with its principal place of business located at 36 St. Andrew

Square, Edinburgh, EH2 2YB, Scotland, and it operates a Connecticut branch located at 600

Washington Boulevard, Stamford, Connecticut 06901. During the Class Period, Royal Bank of

Scotland maintained a branch at 600 Washington Boulevard, Stamford, Connecticut 06901.




                                                42
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 48 of 117



       160.      Defendant National Westminster Bank plc (“Natwest”) is a U.K. public limited

company with its principal place of business at 135 Bishopsgate, London, EC2M 3UR, United

Kingdom. During the Class Period, Natwest was a member of the USD ICE LIBOR Panel.

       161.      Defendant Natwest Markets Securities Inc. (f/k/a RBS Securities Inc.) (“Natwest

Securities”) is a Delaware corporation with its principal place of business at 600 Washington

Boulevard, Stamford, Connecticut 06901.

       162.      Royal Bank of Scotland is regulated by the Board of Governors of the Federal

Reserve System and is registered with CFTC. Royal Bank of Scotland listed its Connecticut

branch as a Material Entity in its FDIC Resolution Plan. 44

       163.      Unless stated otherwise, Royal Bank of Scotland Group, Royal Bank of Scotland,

Natwest, and Natwest Securities, and their subsidiaries and affiliates, are referenced collectively

in this Complaint as “RBS” or the “RBS Defendants.”

       164.      During the Class Period, the RBS Defendants shared a unity of corporate interest

and operated as part of a single enterprise in furtherance of the conspiracy that purposefully

directed conduct causing injury to and derived direct benefit from members of the Class in the

United States.

       165.      Each RBS Defendant was a co-conspirator and committed overt acts in

furtherance of the conspiracy alleged herein in the United States and this District. Each RBS

Defendant engaged in one or more types of suit-related conduct in, or purposefully directed

toward, the United States and this District during the Class Period. At least one RBS Defendant

directed U.S.-denominated ICE LIBOR submissions to U.S.-based ICE for calculation,

publication, dissemination, and use of USD ICE LIBOR rates in USD ICE LIBOR Financial
44
         Public Section The Royal Bank of Scotland Group plc Resolution Plan, RBS, at i-6,
https://www.fdic.gov/regulations/reform/resplans/plans/rbs-165-1512.pdf.


                                                43
               Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 49 of 117



Instruments issued, sold, or otherwise transacted in by members of the Class in the United States,

and at least one RBS Defendant directly issued, sold, or otherwise transacted in such USD ICE

LIBOR Financial Instruments with members of the Class in the United States.

                        p.     Societe Generale Defendants

         166.    Defendant Société Générale S.A. is a French Société Anonyme with its principal

place of business at 29, Boulevard Haussmann, 75009 Paris, France. During the Class Period,

Société Générale S.A was a member of the USD ICE LIBOR Panel. Societe Generale S.A

maintains a New York branch at 245 Park Avenue, New York, New York 10167.

         167.    Defendant SG Americas Securities, LLC (“SG Americas”) is a Delaware limited

liability company, with its principal place of business at 245 Park Avenue, New York, New York

10167.

         168.    Société Générale S.A. listed its New York branch as a Material Entity through

which its Global Banking and Investor Solutions core business is conducted in its Federal

Reserve Resolution Plan. 45 Société Générale S.A.’s New York branch is licensed, supervised,

and regulated by the NYSDFS to do business in this state.

         169.    Société Générale S.A. listed SG Americas as a Material Entity through which its

core business is conducted in its Federal Reserve Resolution Plan.46

         170.    Unless stated otherwise, Defendants Société Générale S.A., SG Americas, and

their subsidiaries and affiliates, are referenced collectively in this Complaint as “Societe

Generale” or the “Societe Generale Defendants.”



45
         2015      U.S.       Resolution        Plan,       Société        Générale,     at     2-3,
https://www.federalreserve.gov/bankinforeg/resolution-plans/societe-generale-3g-20151231.pdf.
46
         Id.


                                                 44
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 50 of 117



       171.    During the Class Period, the Societe Generale Defendants shared a unity of

corporate interest and operated as part of a single enterprise in furtherance of the conspiracy that

purposefully directed conduct causing injury to and derived direct benefit from members of the

Class in the United States.

       172.    Each Societe Generale Defendant was a co-conspirator and committed overt acts

in furtherance of the conspiracy alleged herein in the United States and this District. Each

Societe Generale Defendant engaged in one or more types of suit-related conduct in or

purposefully directed toward the United States and this District during the Class Period. At least

one Societe Generale Defendant directed U.S.-denominated ICE LIBOR submissions to U.S.-

based ICE for calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD

ICE LIBOR Financial Instruments issued, sold, or otherwise transacted in by members of the

Class in the United States, and at least one Societe Generale Defendant directly issued, sold, or

otherwise transacted in such USD ICE LIBOR Financial Instruments with members of the Class

in the United States.

                        q.    Sumitomo Defendants

       173.    Defendant Sumitomo Mitsui Banking Corporation is a bank organized under the

laws of Japan with its principal place of business at 1-1-2, Marunouchi, Chiyoda-ku, Tokyo,

Japan, and it operates a New York branch at 277 Park Avenue, New York, New York 10172.

       174.    Defendant Sumitomo Mitsui Financial Group Inc. is a Japanese corporation

organized under the laws of Japan with its principal place of business at 1-1-2, Marunouchi,

Chiyoda-ku, Tokyo, Japan.

       175.    Defendant Sumitomo Mitsui Banking Corporation Europe Ltd. is a U.K. public

limited company with its principal place of business at Temple Court, 11 Queen Victoria Street,

London, EC4N 4TA, United Kingdom.
                                                45
                 Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 51 of 117



           176.    SMBC Capital Markets, Inc. is a Delaware corporation with its principal place of

business at 277 Park Avenue, New York, New York 10172.

           177.    Sumitomo Mitsui Banking Corporation’s New York branch is licensed,

supervised, and regulated by the NYSDFS to do business in this state. Sumitomo listed its New

York branch as a Material Entity in its Federal Reserve Resolution Plan. 47

           178.    Sumitomo listed SMBC Capital Markets as a Material Entity that is “significant to

the activities of a critical operation or core business line” in its Federal Reserve Resolution

Plan. 48

           179.    Unless stated otherwise, Sumitomo Mitsui Banking Corporation, Sumitomo

Mitsui Financial Group Inc., Sumitomo Mitsui Banking Corporation Europe Ltd., and SMBC

Capital Markets, Inc., and their subsidiaries and affiliates, are referenced collectively in this

Complaint as “Sumitomo” or the “Sumitomo Defendants.”

           180.    During the Class Period, the Sumitomo Defendants shared a unity of corporate

interest and operated as part of a single enterprise in furtherance of the conspiracy that

purposefully directed conduct causing injury to and derived direct benefit from members of the

Class in the United States.

           181.    Each Sumitomo Defendant was a co-conspirator and committed overt acts in

furtherance of the conspiracy alleged herein in the United States and this District.           Each

Sumitomo Defendant engaged in one or more types of suit-related conduct in, or purposefully

directed toward, the United States and this District during the Class Period. While at least one

Sumitomo Defendant directed U.S.-denominated ICE LIBOR submissions to U.S.-based ICE for

47
         U.S.  Resolution    Plan,    Public    Section,    SMFG,    at    4 (Dec. 31,        2014),
https://www.federalreserve.gov/bankinforeg/resolution-plans/sumitomo-mitsui-fin-3g-20141231.pdf.
48
           Id.


                                                  46
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 52 of 117



calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD ICE LIBOR

Financial Instruments issued, sold, or otherwise transacted in by members of the Class in the

United States, at least one other Sumitomo Defendant directly issued, sold, or otherwise

transacted in such USD ICE LIBOR Financial Instruments with members of the Class in the

United States.

                        r.     UBS Defendants

       182.      Defendant UBS Group AG is a Swiss aktiengesellschaft with principal places of

business at 45 Bahnhofstrasse, Zurich CH-8098, Switzerland and 1 Aeschenvorstadt, Basel CH-

4051, Switzerland.

       183.      Defendant UBS AG is a Swiss aktiengesellschaft with principal places of business

at 45 Bahnhofstrasse, Zurich CH-8098, Switzerland and 1 Aeschenvorstadt, Basel CH-4051,

Switzerland and it operates a Connecticut Branch at 677 Washington Boulevard, Stamford,

Connecticut 06901.

       184.      Defendant UBS Securities LLC (“UBS Securities”) is a Delaware limited liability

company with its principal place of business at 1285 Avenue of the Americas, New York, New

York 10019.

       185.      UBS maintains branches in several U.S. states, including Connecticut, Illinois,

Florida, and New York, with its headquarters in New York and Stamford, Connecticut. UBS is

registered with the Office of the Comptroller of the Currency (“OCC”), is licensed and

supervised by the Board of Governors of the Federal Reserve System, and is registered with the




                                                47
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 53 of 117



CFTC. UBS Group AG listed both its Connecticut and New York branches as Material Entities

in its FDIC Resolution Plan. 49

       186.      UBS Group AG listed UBS Securities LLC as a Material Entity in its FDIC

Resolution Plan.50

       187.      Unless stated otherwise, Defendants, UBS Group AG, UBS AG, and UBS

Securities LLC, and their subsidiaries and affiliates, are referenced collectively in this Complaint

as “UBS.”

       188.      During the Class Period, the UBS Defendants shared a unity of corporate interest

and operated as part of a single enterprise in furtherance of the conspiracy that purposefully

directed conduct causing injury to and derived direct benefit from members of the Class in the

United States.

       189.      Each UBS Defendant was a co-conspirator and committed overt acts in

furtherance of the conspiracy alleged herein in the United States and this District. Each UBS

Defendant engaged in one or more types of suit-related conduct in, or purposefully directed

toward, the United States and this District during the Class Period. While at least one UBS

Defendant directed U.S.-denominated ICE LIBOR submissions to U.S.-based ICE for

calculation, publication, dissemination, and use of USD ICE LIBOR rates in USD ICE LIBOR

Financial Instruments issued, sold, or otherwise transacted in by members of the Class in the

United States, at least one other UBS Defendant directly issued, sold, or otherwise transacted in

such USD ICE LIBOR Financial Instruments with members of the Class in the United States.



49
         2018   U.S.    Resolution     Plan,   Public     Section,  UBS    Group    AG     at    10,
https://www.fdic.gov/regulations/reform/resplans/plans/ubs-165-1807.pdf.
50
       Id.


                                                 48
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 54 of 117



               3.      Agents, Affiliates, and Co-conspirators

       190.    “Defendants,” as used herein, refers to and includes each of the named

Defendants’ predecessors, successors, parents, wholly-owned or controlled subsidiaries or

affiliates, employees, officers, and directors.

       191.    Whenever reference is made to any act, deed, or transaction of any corporation or

partnership, the allegation means that the corporation or partnership engaged in the act, deed, or

transaction by or through its officers, directors, agents, employees, representatives, parent,

predecessors or successors-in-interest while they were actually engaged in the management,

direction, control, or transaction of business or affairs of the corporation or partnership.

       192.    Various other persons, firms, and corporations, that are unknown and not named

as Defendants herein, have participated as co-conspirators with Defendants and have performed

acts or made statements in furtherance of the conspiracy. Each of the Defendants named herein

acted as the agent or joint-venturer of or for the other Defendants with respect to the acts,

violations, and common course of conduct alleged herein. Defendants are jointly and severally

liable for the acts of their co-conspirators whether named or not named as Defendants in this

Complaint.

III.   JURISDICTION, VENUE, AND COMMERCE

       193.    This action arises under Section 1 of the Sherman Antitrust Act, 15 U.S.C. §1,

and Sections 4 & 16 of the Clayton Antitrust Act, 15 U.S.C. §§15 & 26.

       194.    This Court has federal question subject matter jurisdiction under 28 U.S.C.

§§1331, 1332(d), and 1337.

       195.    The Court has supplemental jurisdiction under 28 U.S.C. §1367 over Plaintiffs’

claims brought under State law.

       196.    Venue is proper in this District under 15 U.S.C. §§15(a) & 22, and 28 U.S.C.

                                                  49
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 55 of 117



§1391(b), (c) and (d), because during the Class Period, Defendants resided, transacted business,

were found, or had agents in the United States, including in this District, and a substantial

portion of the alleged activity affected interstate trade and commerce, including in this District.

Each of the Panel Bank Defendants, either directly or through their controlled subsidiaries or

affiliates, issued, marketed, sold, or otherwise transacted in financial instruments indexed to

USD ICE LIBOR in the United States, including in this District, with investors, including

Plaintiffs and the members of the Class; such conduct furthered Defendants’ conspiracy to profit

from depressed USD ICE LIBOR rates during the Class Period.

       197.    Defendants’ conspiracy and conduct was within the flow of, was intended to, and

did, in fact, have a substantial effect on the interstate commerce of the United States. During the

Class Period, Defendants used the instrumentalities of interstate commerce, including interstate

wires, in furtherance of their illegal scheme.

       198.    Defendants’ conspiracy and conduct alleged herein has been in U.S. import

commerce, or has had a direct, substantial, and reasonably foreseeable effect on U.S. domestic

commerce, and such effect gives rise to the claims of Plaintiffs and members of the Class, within

the meaning of the Foreign Trade Antitrust Improvements Act of 1982, 15 U.S.C. §6a.

       199.    This Court has personal jurisdiction over each Defendant because each Defendant

transacted business, maintained substantial contacts, is located, or they or their co-conspirators

committed overt acts in furtherance of their illegal conspiracy, in the United States, including in

this District. Specifically, each Defendant purposefully availed themselves of the privilege of

doing business in the State of New York and the United States by issuing, marketing, selling, and

otherwise transacting in financial instruments indexed to USD ICE LIBOR in the United States,

including with Plaintiffs and members of the Class, while secretly manipulating USD ICE



                                                 50
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 56 of 117



LIBOR in their favor. Defendants’ misconduct was purposefully directed at the United States

and was specifically intended to affect the prices of, and payments due under, Defendants’

transactions with U.S. investors. Defendants’ acts were also acts in furtherance of the conspiracy

that, because they occurred in the United States by Defendants’ domestic entities, provide

specific personal jurisdiction over all conspirators.

       200.    The conspiracy and overt acts taken in furtherance were directed at, and had the

intended effect of, causing injury to persons residing in, located in, or doing business in the

United States, including in this District.

       201.    Numerous overt acts in furtherance of the conspiracy occurred in the United

States, including within this District.

       202.    During the Class Period, all Panel Bank Defendants, both foreign and domestic,

engaged in conduct within the United States related to Plaintiffs’ allegations. The Panel Bank

Defendants transacted in USD ICE LIBOR Financial Instruments with United States residents

while conspiring to manipulate ICE LIBOR to garner supracompetitive profits.

       203.    Plaintiffs allege a profit-motivated conspiracy. As members of the conspiracy,

foreign-based Panel Bank Defendants are liable for acts taken in furtherance of the conspiracy by

domestic Panel Bank Defendants, as well as their own actions taken in the United States, and

personal jurisdiction attaches, regardless of whether some portion of the conduct in furtherance

of the conspiracy might have occurred overseas.

       204.    As detailed above and throughout the Complaint, the Panel Bank Defendants

purposefully availed themselves of the privilege of doing business in this jurisdiction and should,

therefore, have foreseen the possibility of being brought before this Court to answer for any

illegal acts related to their business conducted here.



                                                 51
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 57 of 117



       205.    The Court has jurisdiction over Defendants under New York’s Long-Arm Statute,

N.Y. C.P.L.R. §302, because Defendants are present and transact business in New York State;

each Defendant had substantial contacts with New York State; each Defendant committed overt

acts in furtherance of Defendants’ conspiracy in New York State; each Defendant is an agent of

the other Defendants; and Defendants’ conspiracy was directed at, and had the intended effect of,

injury to persons residing in, located in, or doing business in New York State.

       206.    At least the following Defendants are domestic entities that are incorporated in

New York or which have their respective headquarters in New York: Citigroup Inc., Citibank,

N.A., Citigroup Global Markets Inc., JPMorgan Chase & Co., JPMorgan Chase Bank, N.A., J.P.

Morgan Securities LLC, Barclays Capital Inc., BNP Paribas Securities Corp., Crédit Agricole

Securities (USA) Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc.,

HSBC Bank USA, N.A., HSBC Securities (USA) Inc., ICE Data Services, Inc., ICE Pricing and

Reference Data LLC, Lloyds Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Inc., MUFG

Securities Americas Inc., RBC Capital Markets, LLC, SG Americas Securities, LLC, SMBC

Capital Markets, Inc., and UBS Securities LLC.

       207.    At least the following Defendants are domestic entities headquartered outside of

New York that transact substantial business in New York, including by participating in the USD

ICE LIBOR process or transacting in USD ICE LIBOR Financial Instruments: Bank of America

Corporation, Bank of America N.A., Intercontinental Exchange, Inc., Intercontinental Exchange

Holdings, Inc., and Natwest Markets Securities Inc.

       208.    At least the following Defendants are foreign entities that transact substantial

business in New York, including by participating in the USD ICE LIBOR process or transacting

in USD ICE LIBOR Financial Instruments: Barclays plc, Barclays Bank plc, BNP Paribas SA,



                                                52
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 58 of 117



Crédit Agricole S.A., Crédit Agricole Corporate and Investment Bank, Credit Suisse Group AG,

Credit Suisse AG, Deutsche Bank AG, HSBC Holdings plc, HSBC Bank plc, Lloyds Bank plc,

MUFG Bank, Ltd., The Bank of Tokyo-Mitsubishi UFJ Ltd., Mitsubishi UFJ Financial Group,

Inc., The Norinchukin Bank, Coöperatieve Rabobank U.A., Royal Bank of Canada, Royal Bank

of Scotland Group plc, Royal Bank of Scotland plc, National Westminster Bank plc, Société

Générale S.A., Sumitomo Mitsui Banking Corporation, Sumitomo Mitsui Financial Group, Inc.,

UBS Group AG, and UBS AG.

       209.    The Terms of Use of the ICE website, which contains information about USD

ICE LIBOR, and which is incorporated into the Terms and Conditions of the ICE Data Center,

which houses USD ICE LIBOR submissions and rate data, provides: “You agree to submit to the

exclusive jurisdiction and venue of the state and federal courts located in New York County,

New York.”

IV.    ALLEGATIONS OF FACT

       210.    “ICE LIBOR is the primary benchmark for short term interest rates globally.” 51

As a financial benchmark interest rate, ICE LIBOR determines the actual interest rate paid or

received on financial instruments to which it is indexed. Approximately $200 trillion in financial

instruments are indexed to USD ICE LIBOR.

       211.    ICE LIBOR is set jointly and published to the investing public by ICE and the

Panel Bank Defendants. By definition, ICE LIBOR “provides the average rate at which a

LIBOR panel bank could obtain unsecured funding for a given period in a given currency.” 52

51
       ICE, Roundtable Discussion on Evolution of ICE LIBOR, Agenda for Meeting at Swiss National
Bank, at 5 (Sept. 29, 2015), https://www.swisstreasurer.ch/wp-content/uploads/2015/06/LIBOR-Round-
Table-Meeting-Agenda-29092015_SNB_final.pdf.
52
         ICE,    ICE    LIBOR      IOSCO   Assessment    Report,  at    1    (Aug.          2017),
https://www.theice.com/publicdocs/LIBOR_IOSCO_Self_Assessment_August_2017.pdf.


                                               53
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 59 of 117



       212.    Financial regulators have emphasized in the aftermath of the financial crisis that

“[a] benchmark can only be as robust as its underlying market.” 53 Being that ICE LIBOR is “the

primary benchmark,” 54 it is “critical,” as the CFTC puts it, that ICE LIBOR rates and

submissions “reflect an honest assessment of the costs of borrowing unsecured funds in the

interbank markets.” 55

       213.    During the Class Period, however, ICE LIBOR and ICE LIBOR submissions –

specifically, USD ICE LIBOR and USD ICE LIBOR submissions – did not reflect any such

honest assessment, resulting in damages to investors in financial instruments indexed to USD

ICE LIBOR, such as Plaintiffs and members of the Class.

       A.      USD ICE LIBOR Rates Were Jointly Set and Disseminated in the United
               States for Incorporation into Domestic Transactions with U.S. Residents
               During the Class Period by the Concerted Action of Defendants

               1.        The Panel of Banks and the Administrator that Depressed USD ICE
                         LIBOR Submissions and Rates

       214.    “ICE LIBOR rates are the end-product of a calculation based upon submissions

from LIBOR contributor banks.” 56 There is a panel of banks for each of the five ICE LIBOR

currencies: US Dollars (“USD”), Pounds Sterling (“GBP”), Euros (“EUR”), Japanese Yen

(“JPY”), and Swiss Franc (“CHF”). 57




53
       FSB, Reforming Major Interest Rate Benchmarks, supra, at 13.
54
       ICE, Roundtable Discussion on Evolution of ICE LIBOR, supra, at 5.
55
       Quintenz’s Opening Statement, supra.
56
       ICE, Roundtable Discussion on Evolution of ICE LIBOR, supra, at 5.
57
       ICE LIBOR IOSCO Assessment Report, supra, at 15.


                                                54
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 60 of 117



          215.   As reflected in the following excerpt from a 2015 presentation by ICE to Swiss

regulators, 58 there is considerable overlap between the memberships of the USD panel and other

panels:




          216.   Defendants Bank of America, Citigroup, JPMorgan, Barclays, BTMU, Credit

Agricole, Credit Suisse, Deutsche Bank, HSBC, Lloyds, Norinchukin, Rabobank, RBC, RBS,

Sumitomo, and UBS each had one of their controlled entities serve as members of the USD panel

during the entire Class Period. According to the current ICE website Defendants BNP Paribas

and Societe Generale no longer have one of their affiliated entities on the USD panel, though

they remain on other ICE LIBOR panels.

          217.   ICE has published a policy indicating the “criteria” for ICE LIBOR panel

membership. 59 The stated “objective of the policy is to have a panel of participants that are

active in the unsecured interbank deposit and other related markets.” 60


58
          ICE, Roundtable Discussion on Evolution of ICE LIBOR, supra, at 5.


                                                   55
              Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 61 of 117



        218.     In addition to being “active” in “unsecured interbank deposit[s],” ICE cites

“perceived expertise” and “reputation and creditworthiness” as criteria by which it purportedly

assesses panel membership. 61

                 2.        The Submission Question and Responses that Facilitated Depressed
                           ICE LIBOR Submissions and Rates

        219.     Each business day, the Panel Bank Defendants submit rates to ICE in response to

the ICE LIBOR “Submission Question,” which asks the individual Panel Bank Defendants to

answer the following question each business day:

        At what rate could you borrow funds, were you to do so by asking for and then
        accepting interbank offers in a reasonable market size just prior to 11am? 62

        220.     According to ICE, “each submission” in response to this question is “a subjective

determination of the rate at which a given Panel Bank could transact.” 63 Thus, the “definition

appears to narrowly prescribe 11 a.m. interbank deposits as the basis for submissions,” 64 and

“links the figures submitted by Contributor Banks to their own market activity, rather than a

hypothetical entity.” 65

        221.     Each ICE LIBOR currency has seven tenors: “Overnight/Spot Next; 1 Week; 1

Month; 2 Months; 3 Months; 6 Months and 12 Months.” 66 The Panel Bank Defendants are thus

59
       ICE,Policy Composition of ICE LIBOR Currency Panels, supra (cited in ICE LIBOR IOSCO
Assessment Report, supra.).
60
        Id.
61
        Id.
62
        ICE LIBOR Overview, supra.
63
        ICE LIBOR Evolution, supra, at 4.
64
        IOSCO, Review of the Implementation of IOSCO’s Principles for Financial Benchmarks by
Administrators of Euribor, Libor and Tibor, at 87 (July 2014), http://www.fsb.org/wp-
content/uploads/r_140722a.pdf.
65
        Id. at 86.
66
        ICE LIBOR Benchmark Statement, supra, at 1.


                                                56
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 62 of 117



supposed to “send IBA the rate at which they believe they could borrow funds in a currency for

each of the seven tenors.” 67     For example, USD ICE LIBOR, by definition, “measures how

expensive it is for a large bank to borrow U.S. dollars in the unsecured interbank market at

different maturities.” 68

                3.      The Depressed USD ICE LIBOR Rates Resulted from Depressed ICE
                        LIBOR Submissions

        222.    The Panel Bank Defendants submit their daily responses to ICE between 11:05

a.m. and 11:39:59 a.m. London time. 69 ICE purports to calculate each ICE LIBOR rate of the

five currencies and seven tenors using a “trimmed arithmetic mean.” 70        To illustrate, on any

given day, the 16 members of the USD ICE LIBOR panel each submit to ICE their 3-month

rates. ICE then discards the top four and bottom four submissions, and calculates the average of

the remaining eight submissions to arrive at the ICE LIBOR rate.

                4.      The Depressed USD ICE LIBOR Rates Published in the United States
                        for Incorporation into Financial Instruments Transacted in the
                        United States

        223.    ICE publishes ICE LIBOR to the market at approximately 11:55 a.m. London

time each business day. The current daily ICE LIBOR rates are carried in all major business

publications, such as The Wall Street Journal and Financial Times, as well as on financial

information services, such as Reuters and Bloomberg, where ICE LIBOR has its own dedicated

and widely referenced “screens.”



67
        ICE LIBOR IOSCO Assessment Report, supra, at 15.
68
         William C. Dudley, President and Chief Executive Officer, Restoring Confidence in Reference
Rates,      FEDERAL      RESERVE       BANK      OF      NEW       YORK       (Oct.    2,     2014),
https://www.newyorkfed.org/newsevents/speeches/2014/dud141002.
69
        ICE Code of Conduct, Issue 5, supra, ¶4.7.
70
        ICE, Roundtable Discussion on Evolution of ICE LIBOR, supra, at 5.


                                                     57
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 63 of 117



       224.    Financial instruments indexed to USD ICE LIBOR often define USD ICE LIBOR

by reference to “Reuters Screen LIBOR01,” in accord with definitions published by the

International Swaps and Derivatives Association (“ISDA”), which is a leading standard setting

association in the financial services industry, over which the Panel Bank Defendants exercise

substantial influence and control. The 2006 ISDA Definitions provide: “‘USD-LIBOR-BBA’

means that the rate for a Reset Date will be the rate for deposits in U.S. Dollars for a period of

the Designated Maturity which appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m.,

London time, on the day that is two London Banking Days preceding that Reset Date.” As

reflected in the example screenshots below, Reuters Screen LIBOR01 provides the ICE LIBOR

rates and states the ICE LIBOR definition:




       225.    In the upper, right-hand portion of Reuters Screen LIBOR01, there is a reference

to the “LIBOR Guide” at “LIBORMENU,” which expressly references and links to Reuters

                                               58
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 64 of 117



Screen “LIBORT” for the ICE LIBOR “Definition.” The Reuters Screen “definition” of ICE

LIBOR tracks the Submission Question posed to the Panel Bank Defendants, including in part:

                                      ICE LIBOR* Fixing

                                    Interest Settlement Rates

       The ICE LIBOR* fixing is based upon rates supplied by ICE LIBOR Contributor
       Panel Banks. An individual ICE LIBOR Contributor Bank contribute [sic] the
       rates at which it could borrow funds, were it to do so by asking for and then
       accepting inter-bank offers in reasonable market size, just prior to 1100hrs.




       226.    Similarly, the 2006 ISDA Definitions provide: “USD-LIBOR-BBA-Bloomberg”

means that the rate for a Reset Date will be the rate for deposits in U.S. Dollars for a period of

the Designated Maturity which appears on the Bloomberg Screen BTMM Page under the

heading “LIBOR FIX BBAM<GO>” as of 11:00 a.m., London time, on the day that is two

London Banking Days preceding that Reset Date.” The corresponding Bloomberg screens are

similar to their Reuters counterparts, providing the ICE LIBOR and the ICE LIBOR Submission

Question:




                                               59
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 65 of 117



                        ICE Benchmark Administration Limited (IBA)
       ICE LIBOR Rates are based on rates quoted by ICE Contributor Banks. Every
       contributor bank is asked to base their ICE LIBOR submissions on the following
       question: “At what rate could you borrow funds, were you to do so by asking for
       and then accepting interbank offers in a reasonable market size just prior to 11 am
       London time?”




       B.      LIBOR before ICE

       227.    Before ICE LIBOR, there was BBA LIBOR. BBA LIBOR was administered by

the British Bankers Association (“BBA”), a trade association controlled by major banks. The

BBA started setting LIBOR with panels of banks in the 1980s, but it was ousted from its role

prior to the Class Period in the wake of a previous scandal involving collusive LIBOR rigging

largely during the 2007-2009 period, around the 2008 financial crisis. That scandal involved a

number of BBA LIBOR currencies as well as other “IBOR” benchmarks.

       228.    Numerous banks settled allegations of wrongdoing relating to BBA LIBOR and

other financial benchmarks, including by paying substantial criminal and civil fines and penalties

to government enforcers, as well as significant civil settlements. Traders submitting to the BBA

were alleged to have collusively manipulated BBA LIBOR on numerous occasions to benefit

particular trading positions, and also to have understated submissions to the BBA to overstate

their creditworthiness when many of the banks were in severe financial distress during and

around the 2008 financial crisis.

       229.    The BBA LIBOR governmental investigations came to light in 2011, when

“investigations regarding submissions to the British Bankers’ Association, which sets LIBOR




                                               60
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 66 of 117



rates” were first publicly disclosed. 71 In June 2012, the first of many banks agreed to pay

hundreds of millions in fines and civil penalties to the DOJ and CFTC to resolve claims that

“between 2005 and 2007, and then occasionally thereafter through 2009,” certain of its traders

requested “LIBOR and EURIBOR submitters contribute rates that would benefit the financial

positions held by those traders.” 72 Many others, including a number of current Panel Bank

Defendants, would pay substantial fines, penalties, and settlements covering that time period for

benchmark manipulation, including for manipulating EURIBOR, TIBOR, U.S. Dollar LIBOR,

Sterling LIBOR, Swiss Franc LIBOR, and Yen LIBOR. The allegations in this case concerning

ICE LIBOR are separate and distinct from prior LIBOR-related litigation pending in this District.

       230.    Concurrent with the litigations and enforcement actions stemming from that

scandal were other regulatory efforts aimed toward improving financial benchmarks, including

BBA LIBOR, in order to guard against future harm to investors. The first of these efforts was

the Wheatley Review, which was commissioned by the U.K. government shortly after the initial

settlements in 2012. The Wheatley Review produced a report on the BBA LIBOR scandal,

known as the Wheatley Report, which was published in September 2012. 73

       231.    The Wheatley Report made numerous recommendations aimed at improving the

process for setting BBA LIBOR. The reform efforts recommended by Wheatley (as well as by


71
         UBS       Annual         Report,        at         318         (Mar.        15,        2011),
https://www.ubs.com/global/en/about_ubs/investor_relations/annualreporting/archive/_jcr_content/par/ac
cordionbox_c1db/teaserbox_e506/teaser_87c2/linklist/link_7b5c.1396496368.file/bGluay9wYXRoPS9jb
250ZW50L2RhbS91YnMvZ2xvYmFsL2Fib3V0X3Vicy9pbnZlc3Rvcl9yZWxhdGlvbnMvMTg5MTcyX
0FSMjAxMF9lLnBkZg==/189172_AR2010_e.pdf.
72
       Department of Justice (DOJ), Barclays Bank PLC Admits Misconduct Related to Submissions for
the London Interbank Offered Rate and the Euro Interbank Offered Rate and Agrees to Pay $160 Million
Penalty (June 27, 2012), https://www.justice.gov/opa/pr/barclays-bank-plc-admits-misconduct-related-
submissions-london-interbank-offered-rate-and.
73
       Wheatley Report, supra.


                                                 61
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 67 of 117



other regulatory groups, such as the International Organization of Securities Commissions

(“IOSCO”) and the Financial Stability Board (“FSB”)) were directed at removing conflicts of

interest, improving oversight and governance, and moving to ground panelists’ benchmark

submissions in verifiable underlying transactions.

       C.      LIBOR Comes to America

       232.    Chief among the reforms that had been recommended by Wheatley in 2012 in the

wake of the original LIBOR scandal was removing the BBA from the LIBOR setting process and

“finding a new home for Libor.” 74

       233.    In July 2013, The Wall Street Journal reported that LIBOR would be moving

“from British to American hands,” 75 observing:

       Libor, the scandal-tarred benchmark owned by a British banking organization, is
       being sold to NYSE Euronext, the U.S. company that runs the New York Stock
       Exchange. . . . The deal means that the City of London will lose one of the
       institutions most closely associated with its rise as a global financial hub in recent
       decades. The new owner will be the institution that is most closely associated
       with Wall Street. 76

       234.    During early 2013, proposals were solicited and received from new candidates to

administer a new LIBOR with the promise of restoring the “integrity” of the benchmark. This

months-long selection process resulted in the ouster of the BBA in favor of NYSE Euronext, Inc.

(“NYSE”), after “[a]n independent committee, set up by the UK government, selected the New




74
         David Enrich, Jacob Bunge & Cassell Bryan-Low, NYSE Euronext to Take Over LIBOR, THE
WALL                STREET            JOURNAL             (July            9,           2013),
https://www.wsj.com/articles/SB10001424127887324507404578595243333548714.
75
       Phillipa Leighton-Jones, Sold for 1£. NYSE Euronext Takes Over LIBOR, THE WALL STREET
JOURNAL (July 9, 2013), https://blogs.wsj.com/moneybeat/2013/07/09/libor-sold-to-nyse-euronext-how-
did-we-get-here/.
76
       NYSE Euronext to Take Over LIBOR, supra.


                                                62
              Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 68 of 117



York-based group over two UK-based rivals.” 77 In announcing its selection, NYSE maintained

that it was “uniquely placed to restore the international credibility of LIBOR,” and committed to

“restoring credibility, trust and integrity in LIBOR as a key global benchmark.” 78

        235.    At the time of its selection in July 2013, the NYSE was in the process of being

taken over by Atlanta-based ICE, which would trumpet its newly-acquired role in a “Strategic &

Financial Update” to shareholders in late 2013, emphasizing that LIBOR is among the “most

ubiquitous benchmarks,” the trillions in outstanding notional value linked to LIBOR, and ICE’s

own “[t]rack record of leveraging intellectual property to create value.” 79

        236.    Some objected to NYSE/ICE taking over the LIBOR setting process. An RBC

analyst was quoted at the time to say: “[t]he fact they are handing this to a derivatives exchange

is a surprise. . . It just doesn’t seem independent enough.” 80

        237.    CFTC Commissioner, Bart Chilton stated:

        We had a ‘fox guarding the henhouse’ issue here, and we should learn from that.
        . . . I firmly believe that having a truly neutral third party administrator would be
        the best alternative, and I’m not sure that an exchange is the proper choice. 81

        238.    Mr. Chilton would further state as to NYSE/ICE taking over: “Whenever there’s a

profit motive involved in setting [these benchmarks], I get suspicious.” 82 These concerns would

prove prescient.

77
         Brooke Masters & Philip Stafford, Scandal-Plagued LIBOR Moves to NYSE, FINANCIAL TIMES
(July 9, 2013), https://www.ft.com/content/73332222-e87f-11e2-aead-00144feabdc0.
78
        NYSE Euronext, NYSE Euronext Subsidiary to Become New Administrator of LIBOR (July 9,
2013), http://static.tijd.be/upload/LIBOR_4205987-64897.pdf.
79
          ICE,     ICE   Strategic      &     Financial    Update,     at    11     (Nov.      19,    2013),
https://ir.theice.com/~/media/Files/I/Ice-IR/events-presentations/presentation/financial-strategic-update-
11-19-13-vf1.pdf.
80
        Matt Levine, NYSE Wants To Be Responsible For Libor For Some Reason, DEALBREAKER (July
9, 2013), https://dealbreaker.com/2013/07/nyse-wants-to-be-responsible-for-libor-for-some-reason/.
81
        Id.


                                                    63
              Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 69 of 117



        239.    After being named the new administrator in July 2013, but prior to officially

taking over as administrator in early 2014, ICE attended meetings of an “Interim LIBOR

Oversight Committee,” established by the BBA on which sat a number of the Panel Bank

Defendants. During the months between its formal appointment and actually taking over as an

administrator, ICE had the opportunity to learn the true nature of the lack of interbank funding

underlying LIBOR.

        240.    Nevertheless, ICE filed for U.S. trademarks, which branded the “new and

improved” ICE LIBOR®, 83 and officially took over as the administrator as of midnight February

1, 2014. 84

        D.      The Demise of the Interbank Funding Market Underlying USD ICE LIBOR
                Submissions and USD ICE LIBOR Rates

        241.    Notwithstanding the numerous reforms called for in the wake of the original

LIBOR scandal, ICE has continued to calculate LIBOR based on the Panel Bank Defendants’

responses to the same “Submission Question,” as did the BBA, which asks each business day:

        “At what rate could you borrow funds, were you to do so by asking for and then
        accepting interbank offers in a reasonable market size just prior to 11am?” 85

        242.    However, there is not an active “interbank” funding market in which the panels

“could” “borrow funds,” much less in any “reasonable market size” each morning on a daily




82
        NYSE Euronext to Take Over LIBOR, supra.
83
        U.S. Trademark Reg. No. 4956352 (filed Feb. 4, 2014).
84
        ICE, ICE Benchmark Administration to Become New Administrator of LIBOR on February 1,
2014 (Jan. 17, 2014), https://ir.theice.com/press/press-releases/all-categories/2014/01-17-2014.
85
        ICE    LIBOR      Overview,      supra.        Compare   BBA    Libor,    The    Basics,
http://www.bbatrent.com/explained/the-basics.


                                                  64
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 70 of 117



basis. In the words of Chairman Powell and Chairman Giancarlo: “In essence, banks are

contributing a daily judgment about something they no longer do.” 86

       243.    Although LIBOR ostensibly “indicates the interest rate that banks pay when they

borrow on an unsecured basis,” 87 regulators have revealed that the market for interbank

unsecured borrowing, which is the market underlying LIBOR, has all but ended. “Indeed, while

the use of financial products referencing LIBOR has steadily grown, the actual volume of

unsecured borrowing transactions underlying LIBOR has been in decline.” 88

       244.    ICE LIBOR has lacked an active underlying market since at least 2014 when ICE

took over from the BBA. While implementing conduct and governance-related LIBOR reforms

in the wake of the original LIBOR scandal, regulators came to learn that there were not enough

transactions in the interbank lending market to support the ICE LIBOR benchmark. As a result,

regulatory and industry efforts have shifted from repairing LIBOR to replacing it.

       245.    While there was once a robust underlying interbank funding market on which ICE

LIBOR rates and submissions could be based, interbank funding was on the decline by the time

of the financial crisis, and market changes after the crisis exacerbated its demise. As Defendant

RBC has observed, “much of this decline can be attributed to changes in the regulatory

framework that have made it far less attractive for banks to lend to other banks through short-

term unsecured markets.” 89


86
       Chairman Powell speech, supra. See also ISDA, IBOR Global Transition Roadmap 2018, supra.
87
       ICE, Code of Conduct, Issue 5, supra, ¶1.2.
88
         Federal Reserve Bank of New York, Second Report of the Alternative Reference Rates
Committee,            at          27                         (ARRC)          (Mar.     2018)
https://www.newyorkfed.org/medialibrary/Microsites/arrc/files/2018/ARRC-Second-report.
89
         RBC Capital Markets, Preparing for transition: Update on LIBOR and a possible shift to
alternative              reference                rates              (Mar.              2018),
https://www.rbccm.com/assets/rbccm/docs/uploads/2017/Preparing%20for%20Transition%20-


                                                 65
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 71 of 117



         246.   The demise of the interbank lending market is a story that was a direct result of

the Fed’s efforts to stabilize the banking industry during the financial crisis. Prior to 2008, the

Federal Reserve would pay interest only on the level of reserves required to be held on deposit

with the Fed. No interest was paid on balances above the reserve requirement. Banks would

manage their balance at the Fed to minimize their excess reserves in favor of investing, including

by loaning into the interbank market, to generate a return. The interbank market was one of the

primary outlets to which banks, with excess reserves, would turn by loaning funds to other banks

on an unsecured, short-term basis. During the financial crisis in 2008, the Federal Reserve

changed its longstanding rule and began paying interest on all reserves, including interest excess

reserves, at a rate set by the Fed (“IOER”). As a result, banks have ready access to risk-free,

short-term interest on their excess reserves through the Fed. They have been increasingly

unwilling to put their capital at risk in the form of loaning funds on an unsecured, short-term

basis.

         247.   During the years since the Federal Reserve began paying interest on excess

reserves and other post-crisis reforms were mandated, large banks, like the Panel Bank

Defendants, have been holding cash in reserve rather than extending unsecured interbank loans,

as reflected in the following chart:




%20Update%20on%20LIBOR%20and%20a%20Possible%20Shift%20to%20Alternative%20Reference%
20Rates.pdf.


                                                66
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 72 of 117




       248.   Following the financial crisis, and as a result of changed market conditions, the

once robust interbank funding market dried up almost entirely, as illustrated in the following

chart derived from data collected by the Federal Reserve:




       249.   As the head of the Federal Reserve Bank of New York, William C. Dudley,

recently observed:

       The essential problem with LIBOR is the inherent fragility of its “inverted
       pyramid,” where the pricing of hundreds of trillions of dollars of financial
       instruments rests on the expert judgment of relatively few individuals, informed
       by a very small base of unsecured interbank transactions. Moreover, that base has
       contracted further in recent years, due to many factors, including regulatory

                                               67
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 73 of 117



       reform and the quantitative easing programs initiated by central banks in many of
       the major advanced economies. Relative to the vast sums of U.S.-dollar LIBOR
       contracts I mentioned earlier, the median daily volume of unsecured three-month
       U.S.-dollar wholesale borrowing is minuscule, at around $1 billion, and many
       days see less than $500 million in volume. This lack of market liquidity means
       that these rates cannot be sufficiently transaction-based to be truly representative,
       and rates that are not transaction-based are more at risk to be manipulated.

                                             ****

       So, despite efforts to improve LIBOR in recent years – and there undoubtedly
       have been important changes that have strengthened its administration and
       governance – the lack of underlying market liquidity for nearly all currencies and
       maturities remains a problem, and there is no obvious solution. The setting of
       LIBOR still depends heavily on expert judgment. Even for U.S.-dollar LIBOR,
       actual transactions are the basis for only about one-third of the rate submissions
       for tenors of one and three months. This is noteworthy because these are the
       maturities that are referenced by the bulk of financial contracts. 90

       250.    A recent presentation from the CFTC illustrates this “inverted pyramid”: 91




       251.    More recently, the Federal Reserve specifically disclosed as to USD ICE LIBOR

in a July 19, 2018, presentation:

90
       Dudley May 24, 2018 speech, supra.
91
       See CFTC, Panel 1: Overview of LIBOR Reform, CFTC Market Risk Advisory Committee
(MRAC)      Meeting      (July     12,       2018), https://www.cftc.gov/sites/default/files/2018-
07/mrac071218_AlternativeReferenceRates.pdf.


                                                68
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 74 of 117



       On average, we observe six or seven transactions per day at market rates that
       could underpin one- and three-month LIBOR across all of the panel banks. The
       longer maturities have even fewer transactions. There are two to three
       transactions each day for six-month LIBOR. On average, there is only one
       transaction that we see underlying one-year LIBOR, and many days there are no
       transactions at all.92

       252.   This actually overstates the volume of interbank transactions. The notes to this

data presented by the Federal Reserve reveal that even this small handful of “transactions” are

not limited to interbank funding transactions. Rather, the transactions consist of: “fed funds,

Eurodollar, certificates of deposit and unsecured commercial paper transactions,” as reflected in

the presentation slide from the Federal Reserve reproduced below:




92
       Quarles, Introductory Remarks, supra.


                                               69
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 75 of 117



       253.    This shows that it is simply not true that the Panel Bank Defendants “could”

“borrow funds” in U.S. dollars in the interbank market in any “reasonable market size,” much

less “just prior to 11am” each and every morning during the Class Period.

       E.      USD ICE LIBOR Submissions and USD ICE LIBOR Rates Were Depressed
               During the Class Period

       254.    During the Class Period, one thing is certain: USD ICE LIBOR submissions and

USD ICE LIBOR rates – despite the Submission Question – were not representative of the rates

at which the Panel Bank Defendants “could” borrow unsecured interbank funds.              Multiple

statistical analyses show that USD ICE LIBOR submissions and rates were artificially low and

have not reflected the funding costs of the banks. As a result, Defendants systematically

submitted and set rates below where they would have been but for their violations of law during

the Class Period.

               1.      USD ICE LIBOR Submissions and Rates Did Not Reflect the Panel
                       Bank Defendants’ True Costs of Borrowing

       255.    USD ICE LIBOR submissions and rates were consistently lower than what they

should have been, as demonstrated by a number of objective measures. Although ICE LIBOR

was understood by investors to be “the interest rate high-credit quality banks charge one another

for short-term financing,” 93 the submissions and published rates did not include the credit, term,

and liquidity premiums called for by the ICE LIBOR definition and thus did not reflect, and were

substantially lower than, the Panel Bank Defendants’ true costs of borrowing.

       256.    That is, even though “each submission” in response to the daily Submission

Question was purportedly “a subjective determination of the rate at which a given Panel Bank




93
       PIMCO, supra.


                                                70
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 76 of 117



could transact,” 94 ICE LIBOR submissions and rates were always (or nearly always) below the

level at which the panel banks “could” have expected to obtain funding, even assuming they

“could” borrow.

        257.    As defined, ICE LIBOR “incorporates a bank credit risk premium because it is an

unsecured interbank funding rate.” 95 ICE LIBOR submissions, therefore, should “reflect not

only a risk-free component, but also counterparty credit risk related to the specific borrower.” 96

        258.    A credit component should be inherent in ICE LIBOR because ICE LIBOR is (or

should be) based on unsecured lending, as distinguished from secured or government lending.

As the FSB Report explains:

        Market interest rates can be decomposed into a risk-free rate and several risk
        premia, including a term premium, a liquidity premium, and a credit risk premium
        as well as potentially a premium for obtaining term funding. Reference rates such
        as the IBORs that are based on unsecured interbank markets reflect a premium for
        the credit risk of their contributing banks as well as potential term, liquidity, and
        funding premia. However, rates based on secured borrowing markets or for
        unsecured borrowing by sovereigns with little default risk would not contain this
        type of credit risk premium. 97

        259.    USD ICE LIBOR submissions and rates have not reflected the credit costs of the

banks during the Class Period. Individual USD ICE LIBOR submissions have been lower than

what they would have been had they reflected the creditworthiness of the individual submitters.

As a result, USD ICE LIBOR rates have been set lower than where they would have been set,

had USD ICE LIBOR actually reflected the credit component.
94
        ICE LIBOR Evolution, supra, at 4.
95
         BlackRock,    Libor     the       Next     Chapter,     at     6      (July     27,      2017),
https://www.blackrock.com/corporate/literature/whitepaper/viewpoint-libor-the-next-chapter-april-
2018.pdf.
96
         Dudley Oct. 2, 2014 speech, supra. (“As is clear from the hypothetical question, LIBOR is
meant to capture a bank’s cost of unsecured borrowing. This means that the reference rate will reflect not
only a risk-free component, but also counterparty credit risk-related to the specific borrower.”).
97
        FSB, Reforming Major Interest Rate Benchmarks, supra, at 10.


                                                   71
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 77 of 117



          260.   Comparisons of IOER and General Collateral rates to USD ICE LIBOR

submissions and rates and the Panel Bank Defendants’ contemporaneous CDS spreads show that

the Panel Bank Defendants’ USD ICE LIBOR submissions and USD ICE LIBOR rates during

the Class Period do not accurately reflect the Panel Bank Defendants’ cost of borrowing. As a

result of Defendants’ conduct, USD ICE LIBOR rates have been depressed throughout the Class

Period.

                        a.     Interest on Excess Reserves

          261.   As discussed above, interbank lending plummeted while levels of excess reserves

deposited with the Federal Reserve soared in the wake of the financial crisis. Large U.S. and

foreign banks, such as the Panel Bank Defendants, increasingly have been holding excess

reserves as an alternative to interbank unsecured lending in recent years. However, during the

Class Period, the overnight and 1-month USD ICE LIBOR rates have, nearly always, been lower

than the interest rate the Federal Reserve pays on such excess reserves.

          262.   During the financial crisis in 2008, the Federal Reserve changed its longstanding

rule and began paying interest on all reserves, including excess reserves. Prior to 2008, the

Federal Reserve did not pay interest on excess reserves. The interbank market was one of the

primary outlets to which banks with excess reserves would turn by loaning funds to other banks

on an unsecured, short-term basis.

          263.   With the Federal Reserve paying IOER, banks have ready access to risk-free,

short-term interest on their excess reserves through the Federal Reserve. During the years since

the Federal Reserve began paying interest on excess reserves and other post-crisis reforms were

mandated, large banks, like the Panel Bank Defendants, have been holding cash in reserve rather

than extending unsecured interbank loans.



                                                72
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 78 of 117



       264.    IOER should be a floor. In a functioning market that efficiently prices risk, the

rate at which the Panel Bank Defendants could expect to borrow on an unsecured interbank basis

should always, or nearly always, be higher than IOER because reserves deposited with the Fed

do not carry the risk premium associated with the unsecured interbank loans on which USD ICE

LIBOR submissions and rates are supposed to be based.

       265.    As an unsecured rate, USD ICE LIBOR contains a credit component. A Panel

Bank Defendant, in submitting the rate at which it “could” borrow, even if estimating, rather than

referencing actual interbank transactions (due to the lack of interbank transactions), would (if

answering truthfully) respond with a rate higher than IOER by an amount that would capture its

own perceived counterparty risk for the appropriate tenor.       In addition to a credit spread,

submissions (in tenors other than the overnight), should incorporate an appropriate spread to

account for term and liquidity risk. As a result, overnight and short-term USD ICE LIBOR

should always be higher than IOER.

       266.    The Panel Bank Defendants’ individual submissions, however, were well below

where they should have been in relation to IOER during the Class Period. The following charts

show that all of the Panel Bank Defendants submitted 1-month LIBOR significantly below IOER

nearly every day from February 1, 2014 (when ICE took over as administrator) through July 29,

2016 (the last date on which the Panel Bank Defendants’ submissions are publicly available):




                                               73
      Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 79 of 117




            1 MONTH USD ICE LIBOR SUBMISSIONS VS. IOER




Bank of
America




Citibank




JPMorgan




Barclays




                                  74
       Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 80 of 117




              1 MONTH USD ICE LIBOR SUBMISSIONS VS. IOER




BNP Paribas




  BTMU




  Crédit
 Agricole




  Credit
  Suisse




                                   75
       Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 81 of 117




              1 MONTH USD ICE LIBOR SUBMISSIONS VS. IOER




 Deutsche
   Bank




  HSBC




  Lloyds




Norinchukin




                                   76
     Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 82 of 117




           1 MONTH USD ICE LIBOR SUBMISSIONS VS. IOER




Rabobank




  RBC




  RBS




Société
Générale




                                 77
          Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 83 of 117




                 1 MONTH USD ICE LIBOR SUBMISSIONS VS. IOER




  Sumitomo




     UBS




      267.   The following charts compare Overnight and 1-month USD ICE LIBOR to IOER

from the same period and show that rather than being above IOER, overnight USD ICE LIBOR

and 1-month USD ICE LIBOR were actually nearly always below IOER:

                        OVERNIGHT USD ICE LIBOR vs. IOER




                                          78
          Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 84 of 117




                          1-MONTH USD ICE LIBOR vs. IOER




       268.   The following charts compare IOER and Overnight and 1-month USD ICE

LIBOR for the period July 30, 2016, through December 31, 2017, and show that Defendants

consistently continued to set USD ICE LIBOR overnight below IOER during that time:

              OVERNIGHT USD ICE LIBOR vs. IOER (7/30/16-12/31/17)




                                            79
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 85 of 117



                       b.      General Collateral

       269.    A comparison of the USD ICE LIBOR submissions and USD ICE LIBOR to

General Collateral (“GC”) rates also shows that USD ICE LIBOR submissions and USD ICE

LIBOR did not reflect the Panel Bank Defendants’ true cost of funding, and were lower than

they should have been during the Class Period.

       270.    All else being equal, a secured rate should be substantially lower than an

unsecured rate. (For example, lenders generally charge higher rates on credit cards, which are

unsecured lines of credit, than they do on mortgages, which are secured by a lien on real

property).

       271.    GC rates are benchmarks that represent average yields on repurchase agreements

(“repos”) that use U.S. government securities as collateral. As secured rates, GC rates should be

substantially lower than USD ICE LIBOR, which (purportedly) “indicates the interest rate that

banks pay when they borrow on an unsecured basis.” 98

       272.    Capital adequacy ratios were established by the Basel Committee on Banking

Supervision and have been adopted by most banking regulators around the world. Assets are

risk-weighted to determine a base level of capital that a financial institution must hold to support

its balance sheet.

       273.    At a minimum, the spread between GC and USD ICE LIBOR submissions should

account for the cost of capital of mandated capital requirements. Interbank loans (purportedly

underlying ICE LIBOR rates) are assigned a 20% risk-weighting, while U.S. government

securities (underlying GC rates) are assigned a 0% risk-weighting. This implies a significant

spread between ICE LIBOR and GC. Based on a blended 6.50% cost of capital during the Class

98
       ICE, Code of Conduct, Issue 5, supra, ¶1.2.


                                                 80
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 86 of 117



Period, an unsecured loan would require an estimated 13 additional basis points in yield to

account for the capital allocation.

       274.    USD ICE LIBOR was much closer to GC than implied, however. USD ICE

LIBOR fell consistently below GC plus the 13 basis point implied spread during the Class

Period. Indeed, for all comparable tenors, the actual spread between USD ICE LIBOR and GC

was less than GC adjusted for the minimum spread implied by risk-weighting and the cost of

capital more than 80% of the time during the Class Period.

       275.    The following chart illustrates that even though USD ICE LIBOR should have

been at or above the level of adjusted GC, 1-month USD ICE LIBOR was consistently below the

level of adjusted GC during the Class Period:




                                                81
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 87 of 117



                      c.      CDS Spreads

       276.    A comparison of the Panel Bank Defendants’ CDS spreads relative to their

respective USD ICE LIBOR submissions also indicates that the Panel Bank Defendants’ LIBOR

submissions did not reflect their creditworthiness and thus were too low.

       277.    A CDS is a tool for hedging credit risk. The buyer of a CDS purchases the

seller’s promise to pay on the occasion of a “credit event,” such as a default on the debt

instrument by a third party, who is known as the underlying “reference entity.” Banks, like any

other companies, can be reference entities underlying CDS contracts. CDS spreads are the

annual amount that a buyer pays to the seller during the period of the contract, and they represent

the premium paid to transfer the credit risk associated with a reference entity. Importantly, CDS

spreads vary considerably with the relative creditworthiness of the reference entity.

       278.    During the Class Period, the Panel Bank Defendants’ CDS spreads varied

considerably over time corresponding to the Panel Bank Defendants’ perceived creditworthiness

in the market. However, USD ICE LIBOR rates are relatively flat with, at times, no discernible

relation to CDS spreads as would be expected. That is, even though the Panel Bank Defendants’

individual and collective perceived creditworthiness should have been a component of USD ICE

LIBOR submissions and rates, the contemporaneous data shows that they were not.

       279.    Below is a selection of charts comparing certain Panel Bank Defendants’

respective 1-year CDS spreads with their respective 1-year USD ICE LIBOR submissions from

February 1, 2014 (when ICE took over as an administrator) through July 29, 2016 (the last date

on which the Panel Bank Defendants’ submissions are publicly available).

       280.    These charts illustrate that USD ICE LIBOR submissions were untethered to the

submitting banks’ creditworthiness. For a number of banks, there were significant variations in



                                                82
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 88 of 117



CDS spreads over time, reflecting changes in perceived creditworthiness, while, at the same

time, there was no such movement in those banks’ USD ICE LIBOR submissions.

       281.    For example, Deutsche Bank was in such turmoil during 2016 that it was at times

compared to Lehman Brothers during the financial crisis. The International Monetary Fund

reported that Deutsche Bank “appeared to be the riskiest bank in terms of threats posed to global

financial system,” 99 and it was reported that “hedge funds clearing derivatives trades with

Deutsche had withdrawn some excess cash and adjusted positions, a sign of counterparties being

wary of doing business with Germany’s largest lender.” 100 This is reflected in the sharp and

sustained spike in Deutsche Bank’s 1-year CDS spread during 2016 shown by the jagged white

line on the chart below:




99
        Landon Thomas Jr., Deutsche Bank Singled Out in I.M.F. Stability Warning, NEW YORK TIMES
(Oct. 5, 2016), https://www.nytimes.com/2016/10/06/business/dealbook/deutsche-bank-singled-out-in-
imf-stability-warning.html.
100
         Deutsche Bank CDS jump 21 basis points after stability concerns, REUTERS (Sept. 30, 2016),
https://www.reuters.com/article/us-germany-deutsche-bank-cds-idUSKCN1200UO.


                                                83
          Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 89 of 117



      282.   However, as can be seen from the red (and relatively flat) line representing

Deutsche Bank’s 1-year USD ICE LIBOR submissions during the same time, the market’s views

of Deutsche Bank’s creditworthiness varied over time and were otherwise inconsistent with

Deutsche Bank’s contemporaneous USD ICE LIBOR submissions.

      283.   Examples from other Panel Bank Defendants follow:




   BARCLAYS




 CREDIT SUISSE




                                           84
  Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 90 of 117




HSBC




RBS




UBS




                              85
              Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 91 of 117



                2.      USD ICE LIBOR Submissions and Rates Violated Benford’s Law

        284.    A generally-accepted statistical test used in forensic accounting to detect

anomalies in pricing and other numerical data shows that Defendants’ USD ICE LIBOR

submissions and rates during the Class Period were artificial.

        285.    Benford’s Law states that “in many naturally occurring tables of numerical data,

the leading significant digits are not uniformly distributed as might be expected, but instead

follow a particular logarithmic distribution.” 101 That is, each digit (i.e., 1-9) should occur in

certain predictable frequencies. According to Panel Bank Defendant Deutsche Bank, “Benford’s

law holds for global financial data and is robust over time.” 102

        286.    As depicted in the chart below taken from a Deutsche Bank investor

communication promoting the applicability of Benford’s Law to financial data sets, digits in data

sets conforming with Benford’s Law are distributed along a smooth and predictable pattern,103

sometimes called Benford’s curve.




101
        Theodore P. Hill, A statistical derivation of the significant-digit law, Statistical Science, vol.
10(4), pp. 354-63 at 354 (1995).
102
        Deutsche Bank Market Research, supra.
103
        Id.


                                                   86
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 92 of 117




       287.    Benford Tests were performed on all publicly available published USD ICE

LIBOR daily submissions and rates using the first digit of the day-to-day percentage differences

for the 18 Panel Bank Defendants for each of five tenors (overnight, the 1-month, 3-month, 6-

month, 12-month) since ICE took over in February 2014. The test results for every Panel Bank

Defendant show to a statistical certainty greater than 99% that their submissions did not

conform to Benford’s Law.

       288.    Benford’s Law was applied to the 18 Panel Bank Defendants’ USD ICE LIBOR

submissions, and a Chi-squared test was applied to determine the significance of the disparities

between expected and actual digit frequency results. The following table displays Chi-squared

statistic values and 1-p values of the Chi-squared test showing statistical certainty of the Panel

Bank Defendants’ aggregated submissions’ lack of compliance with Benford’s Law. Banks are

ranked by Chi-squared statistic values to three decimal places. The highest Chi-squared statistic

is 161.70 for Royal Bank of Canada. This means to a statistical certainty of greater than

                                               87
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 93 of 117



99.999%, Royal Bank of Canada’s submissions are inconsistent with Benford’s Law. Even for

Barclays, which has the lowest Chi-squared statistic, there is 99.406% certainty that Barclays’

submissions are inconsistent with Benford’s Law.

                              USD ICE LIBOR Submissions
               Statistical Certainty of Inconsistency with Benford’s Law

                                                                Statistical
                         Panel Bank Defendant     Chi-Squared
                                                                Certainty
                       Royal Bank of Canada            161.70   99.999%
                       MUFG                            139.52   99.999%
                       UBS                             131.15   99.999%
                       Citibank                        115.00   99.999%
                       Sumitomo                         87.11   99.999%
                       Norinchukin                      83.29   99.999%
                       Rabobank                         73.79   99.999%
                       Royal Bank of Scotland           70.49   99.999%
                       Bank of America                  64.23   99.999%
                       Crédit Agricole                  62.84   99.999%
                       BNP Paribas                      48.16   99.999%
                       HSBC                             43.87   99.999%
                       Credit Suisse                    33.78   99.996%
                       Lloyds                           33.76   99.996%
                       Société Générale                 32.77   99.993%
                       Deutsche Bank                    28.85   99.966%
                       JP Morgan                        22.70   99.623%
                       Barclays                         21.50   99.406%



       289.    Moreover, the artificiality confirmed by these statistics is made abundantly clear

by comparing the actual distribution curves of the Panel Banks to Benford’s curve. The curve

associated with the aggregated submissions of UBS on the first digit of its day-to-day percentage

differences, presents a particularly vivid example:




                                                88
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 94 of 117




       290.    The test results for the USD ICE LIBOR rates themselves also show to a

statistical certainty that USD ICE LIBOR rates did not conform to Benford’s Law during the

Class Period. Benford’s Law was tested against the overnight, 1-month, 3-month, 6-month, and

12-month USD ICE LIBOR rates (and in the aggregate). A Chi-squared test was applied to

determine the significance of the disparities between expected and actual digit frequency results.

                                  USD ICE LIBOR Rates
               Statistical Certainty of Inconsistency with Benford’s Law

                                                          Statistical
                                          Tenor
                                                          Certainty
                              Overnight                   99.990%
                              1-Month                      99.814%
                              3-Month                      99.950%
                              6-Month                      99.816%
                              12-Month                     99.586%
                              Aggregate                   100.000%



       F.      The Depressed USD ICE LIBOR Submissions and Rates Were the Product
               of Collusion

       291.    It is no mere coincidence that all 18 panel banks submitted artificially low rates in

parallel for nearly five years. All Panel Bank Defendants submitted rates lower than they should


                                                  89
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 95 of 117



have, as indicated by multiple objective measures. The application of Benford’s Law

demonstrates that the Panel Bank Defendants’ submissions were artificial or, in layman’s terms,

simply conjured or made up. And the Panel Bank Defendants asserted the existence of an active

underlying funding market that regulators say does not exist. All of this parallel misconduct was

undertaken in the context of concerted action and other factual circumstances, or “plus factors,”

which, when taken together, indicate that Defendants conspired to depress USD ICE LIBOR

rates during with the purpose and effect of depressing payments by Panel Bank Defendants on

USD ICE LIBOR Financial Instruments directly to members of the Class in the United States

during the Class Period.

              1.      Corruption of Joint Process

       292.   Defendants have been engaged in a joint process in setting USD ICE LIBOR.

The joint process is concerted action that has been supposedly governed by rules put in place to

ostensibly ensure that the final rate was representative of a competitive market. Through their

purported “Code of Conduct” and otherwise, ICE and the Panel Bank Defendants put in place a

host of policies and procedures that they have portrayed as having improved the quality and

transparency of the benchmark in light of the recommendations of the Wheatley Report and like-

minded calls for benchmark reform, while, at the same time, they continuously violated the

fundamental rule of ICE LIBOR – the LIBOR definition itself – as set out in the Code of

Conduct – turning the joint process into collusion. From the outset, the Code of Conduct

adopted at the beginning of the Class Period – like the front page of the ICE LIBOR website, the

Reuters and Bloomberg screens, and elsewhere – defined the ICE LIBOR by reference to the

Submission Question itself:

       [Paragraph] 3.1. Contributing banks are asked to base their LIBOR submissions
       on a response to the question: “At what rate could you borrow funds, were you to


                                               90
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 96 of 117



        do so by asking for and then accepting inter-bank offers in a reasonable market
        size just prior to 11 am?” 104

        293.     The Code mandated “adherence to the LIBOR definition (as set out in paragraph

3.1) and the LIBOR Code.” 105 Such adherence required the Panel Bank Defendants to use an

“effective methodology” and to “ensure that its LIBOR submissions remain[ed] credible and

robust at all times.” 106

        294.     While the Code contemplated the use of a “range of transaction types” and

“expert judgment” in determining submissions, they were to be secondary to the “contributing

bank’s transactions in [t]he unsecured inter-bank deposit market,” and used only “in

adherence to the LIBOR definition,” 107 including with “adjustments” as “necessary to ensure the

submission is representative of and consistent with the market for inter-bank deposits.”108

According to IOSCO, the Code thus “requires Contributor Banks to base their submissions on a

hierarchy of transactions and adjust their submission to be representative of the interest that

Libor seeks to measure,” 109 and it “narrowly prescribe[s]” the Panel Bank Defendants’ respective

“11 a.m. interbank deposits as the basis for submissions.”110

        295.     However, as regulators have explained, the interbank funding market purportedly

underlying USD ICE LIBOR was far from robust and USD ICE LIBOR was not a representative


104
         ICE   LIBOR     Code     of   Conduct  (Issue  2),  ¶3.1    (Feb.      3,      2014),   at
https://www.theice.com/publicdocs/171205_LIBOR_Code_of_Conduct_Issue_2.pdf           (emphasis   in
original).
105
        Id., ¶3.8.
106
        Id., ¶3.6.
107
        Id., Annex ¶7.
108
        Id., Annex ¶8.
109
        IOSCO, Review of the Implementation, supra, at 85.
110
        Id. at 87.


                                                 91
               Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 97 of 117



rate. The lack of an active underlying market in interbank funding made USD ICE LIBOR

susceptible to manipulation. Without an active underlying funding market from which to base

their submissions, the Panel Bank Defendants were able to exploit their so-called “expert

judgment” to manipulate USD ICE LIBOR submissions and rates through the official rate-setting

process they collectively controlled with ICE.

        296.     ICE was a willing partner with the Panel Bank Defendants in corrupting the

process. If it came clean, there might have been no benchmark for it to administer. Benchmark

administration is part of ICE’s Data Services division, which ICE identifies as a significant

component of their business. As “exchanges are increasingly dependent on revenues from

market data and associated services,” ICE has dramatically expanded its data services in recent

years, and it is now the third leading financial services data vendor behind only Bloomberg and

Reuters. 111

        297.     As ICE acknowledged in its Annual Report filed with the United States Securities

and Exchange Commission:

        Any failures or negative publicity resulting from our administration of LIBOR or
        other benchmarks could result in a loss of confidence in the administration of
        these benchmarks and could harm our business and our reputation.

        The elimination of LIBOR or any other changes or reforms to the determination
        or supervision of LIBOR could have an adverse impact on our business, financial
        condition and operating results. 112


111
         Max Bowie, The ICE Storm: Intercontinental Exchange’s Lynn Martin, Waters Technology
(Sept. 25, 2017), https://www.waterstechnology.com/people/3424656/the-ice-storm-intercontinental-
exchanges-lynn-martin (“Intercontinental Exchange has . . . raised the profile of its data business
significantly. . . Lynn Martin, head of ICE Data Services, about the challenge of pulling together those
disparate acquisitions into a cohesive whole. Lynn Martin seems modest – embarrassed, even – about the
size of her office, a large corner unit with city views in the old Interactive Data offices at 100 Church
Street in lower Manhattan, a stone’s throw north of the World Trade Center.”).
112
        Intercontinental Exchange, Inc., Annual Report at 29 (Form 10-K) (Feb. 7, 2018).


                                                   92
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 98 of 117



       298.       ICE thus aided the Panel Bank Defendants by furthering the conspiracy. Despite

having the information within its control from the beginning, ICE never disclosed the lack of

interbank funding, particularly the lack of interbank funding underlying USD ICE LIBOR. Like

the Panel Bank Defendants, but unlike the general public, ICE knew at least as of the time it

officially took over, that there would not be enough interbank lending transactions to support

USD ICE LIBOR.

       299.       In addition to their many other misrepresentations, nondisclosures, and

obfuscations, ICE and the Panel Bank Defendants also helped to further the conspiracy and

conceal the lack of interbank funding underlying USD ICE LIBOR during the Class Period by

disregarding a key directive in the Wheatley Report to regularly update investors on the state of

interbank funding. As with other reports that would follow from other organizations calling for

financial benchmark reform in the wake of the original LIBOR scandal, the Wheatley Report

was resolute in its conclusion that “LIBOR submissions should be explicitly and transparently

supported by transaction data.” 113 To that end, the Wheatley Report directed that ICE, as part of

its duties in administering LIBOR, regularly publish “statistical bulletins on underlying trades . .

. detailing the condition of the underlying market.” 114 It explained that such a “statistical bulletin

detailing the volumes of transactions that support LIBOR would be a primary instrument of user

education.” 115

       The Wheatley Report provides in part:




113
       Wheatley Report, supra, at 27.
114
       Id, at 40.
115
       Id.


                                                  93
             Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 99 of 117



       Currently, the market for inter-bank deposits is not transparent; LIBOR users are
       not necessarily aware of the volumes of the inter-bank transactions that underpin
       the benchmark.

       Better record-keeping by banks in relation to inter-bank and other transactions
       would allow more detailed aggregate statistics to be compiled.

       These bulletins could be used to improve transparency in these markets, as well as
       to develop user understanding and education, which could facilitate selection of
       rate usage. This would help users understand the extent to which expert judgment
       was used for a given LIBOR benchmark.

       Therefore, the Wheatley Review recommends that the new LIBOR administrator
       should publish a regular statistical bulletin detailing the condition of the
       underlying market. This publication should use the data collected from
       contributing banks of relevant transactions. In particular, the statistical bulletin
       should include the volume and value of relevant inter-bank funding transactions
       and other related financial instruments. 116

       300.    ICE never implemented this key reform after taking over responsibility for

administering LIBOR in early 2014, particularly as to disclosing interbank transactions (not)

underlying USD ICE LIBOR.

       301.    Instead, ICE asked and the Panel Bank Defendants answered the Submission

Question each day during the Class Period, leaving the Federal Reserve to observe as recently as

July 2018 that since ICE “does not release data on the transactions that actually underlie LIBOR,

many may not be aware of how truly thin these markets have become.” 117

       302.    Defendants’ daily depressed USD ICE LIBOR submissions and rates themselves

corrupted the joint process, as did their references in USD ICE LIBOR Financial Instruments

that portrayed the existence of an active interbank funding market, including those instruments

that defined USD ICE LIBOR by reference to the ISDA Definitions, the Reuters or Bloomberg

“screens” that parroted the ICE LIBOR Submission Question, or otherwise indicated the

116
       Id.
117
       Quarles Introductory Remarks, supra.


                                               94
          Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 100 of 117



existence of an active interbank funding market that did not exist. This corruption furthered the

conspiracy to depress USD ICE LIBOR and thus payments on USD ICE LIBOR Financial

Instruments by Panel Bank Defendants to members of the Class in the United States during the

Class Period.

                2.     Additional “Plus Factors” Indicating Conspiracy

                       a.     Motive to Conspire

       303.     The Panel Bank Defendants have had ample financial motivation to depress

LIBOR collusively. To start, the structural characteristics of the ICE LIBOR-setting process and

ICE LIBOR have made collusion feasible. USD ICE LIBOR was the dominant benchmark and

Defendants dominated the benchmark rate. The submissions, upon which the published rates

were based, were 100% within the collective discretion of the Panel Bank Defendants. With no

underlying market, the rate could potentially be whatever Defendants collectively said the rate

was in their “expert judgment.” The Panel Bank Defendants had the ability to consistently move

USD ICE LIBOR in the direction they desired – if they worked together.

       304.     Directionally, the Panel Bank Defendants – including the persons on the funding

desks charged with actually setting USD ICE LIBOR – had the incentive to depress USD ICE

LIBOR. In connection with USD ICE LIBOR Financial Instruments, as explained above, with

hundreds of billions in floating rate issuances, the lower USD ICE LIBOR was set, the lower the

amount of floating interest that the Panel Bank Defendants paid to investors was: every basis

point (i.e., 0.0001) movement in USD ICE LIBOR downward would save the Panel Bank

Defendants more than $100 million in payments on such notes during the Class Period. This is

not to mention the payments saved on interest rate swaps in which the Panel Bank Defendants

swapped their fixed-rate liabilities to floating liabilities linked USD ICE LIBOR.



                                                95
          Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 101 of 117



       305.    Additional incentive is found within the Panel Bank Defendants’ funding desks,

which have the most direct responsibility within the banks for submitting and setting LIBOR,

and which have their own profit and loss statements. Funding desks are responsible for issuing

debt and their ICE LIBOR-indexed liabilities significantly outweigh their ICE LIBOR based

assets, so the funding desks and personnel on the funding desks, whose compensation is

relatively higher if the banks’ interest expense is relatively lower, are incentivized to keep ICE

LIBOR depressed.

       306.    In addition, unlike banks’ floating rate liabilities, which are mostly indexed to

LIBOR, a bank’s floating rate assets are indexed to a more diverse set of benchmarks, including

the prime rate and other benchmarks. It would be expected, therefore, that the Panel Bank

Defendants’ floating rate liabilities were relatively more exposed to LIBOR than the Panel Bank

Defendants’ floating rate assets during the Class Period. This would mean that a depressed

LIBOR would benefit a Panel Bank Defendant with respect to its predominantly-LIBOR-linked

floating rate liabilities relatively more than it might negatively affect the value of that the Panel

Bank Defendant’s floating rate asset portfolio, relatively less of which would be indexed to

LIBOR.

                       b.      Opportunity to Conspire

       307.    As a group effort by horizontal competitors, the ICE LIBOR-setting process

provided an inherent opportunity to conspire. Associations of horizontal competitors are rife

with opportunity for collusion. Moreover, opportunity was provided during meetings between

and among Defendants in “Panel Bank Forums,” as well as official and unofficial industry

groups and otherwise. During the Class Period, ICE hosted “a regular Panel Bank Forum” for

the Panel Bank Defendants to “discuss a range of topics” and “any agenda items requested by



                                                 96
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 102 of 117



Benchmark Submitters.” 118 These meetings were in addition to so-called “bilateral” meetings

and communications between ICE and each of the Panel Bank Defendants. The nature of the

polling process meant that ICE and each of the panel banks communicated at least daily.

Moreover, the Panel Bank Defendants constituted the leadership of numerous financial industry

groups, including organizations dealing specifically with ICE LIBOR and financial products

indexed to ICE LIBOR, during which they would have engaged in countless interfirm

communications.

       308.    For instance, the Panel Bank Defendants occupy numerous positions on the Board

of Directors and important committees of ISDA which is the industry group that ultimately

controls how the definition of USD ICE LIBOR is documented in financial instruments, such as

interest rate swaps and floating rate notes. The Panel Bank Defendants also regularly meet in

less “official” capacities, including in annual meetings of in-house counsel in various locations

ranging from Versailles to Litchfield County, Connecticut, where benchmark manipulation cases

were high on the agenda for discussion, as first reported on by Bloomberg in 2016. 119

                       c.      Recidivism

       309.    Another plus factor indicating collusion is the Panel Bank Defendants’ history of

antitrust violations, including not only rigging LIBOR prior to ICE taking over as administrator,

as well as other “IBOR” rates in the past, but also rigging other globally significant financial

benchmarks with which they have been entrusted, including the daily WM-Reuters FX foreign

currency exchange benchmark fixing, the ISDAfix swap rate fixing, as well as the Silver and


118
       ICE, Policy Composition of ICE LIBOR Currency Panels, supra.
119
       Greg Farrell & Keri Geiger, Inside the Secret Society of Wall Street’s Top In-House Lawyers,
BLOOMBERG (Oct. 14, 2016), https://www.bloomberg.com/news/articles/2016-10-14/what-top-bank-
lawyers-were-doing-at-secret-versailles-summit.



                                                  97
          Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 103 of 117



Gold daily fixings. The Panel Bank Defendants have paid billions collectively in criminal fines

and civil penalties to U.S. and global enforcers as well as to resolve civil cases brought by

investors stemming from government investigations of these and other schemes to manipulate

systemically important financial products and markets during the past decade. Some have even

pled guilty to federal crimes.

                       d.        Actions Against Unilateral Self-Interest

       310.    It would have made no sense for each of the Panel Bank Defendants to

consistently depress their individual submissions unilaterally. Due to the nature of the ICE

LIBOR fixing process, it would take the collective efforts of the group to consistently profit from

their opportunity without detection. Since the final published rate was an average of 16 to 18

Panel Bank Defendants’ submissions with top and bottom four excluded, it would not only be

less effective, but often times futile, for one bank to make artificial submissions in hopes of

unilaterally manipulating USD ICE LIBOR.

       311.    Moreover, unilateral attempts at manipulation meant the possibility of detection,

while there was safety in numbers by staying together and using the public rate-setting process to

facilitate collusive manipulation. Having paid billions in criminal fines, civil penalties, and civil

settlements in connection with the prior LIBOR, other past and ongoing benchmark

manipulation, and other scandals and the increased regulatory scrutiny, it would have been more

risky for a Panel Bank Defendant to attempt to unilaterally manipulate than collusively depress

USD ICE LIBOR.

               3.      No Natural Reaction to Common Stimuli

       312.    Since Defendants’ submissions were artificial, it simply cannot be that their

parallelism happened to reflect 18 banks all reacting legitimately to natural market forces in the

same way over nearly five years. Antitrust law calls for more than mere parallel conduct to infer

                                                 98
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 104 of 117



conspiracy is because sometimes parallel behavior is a natural reaction to common stimuli.

Here, however, not only were each of the Panel Bank Defendants’ daily submissions across

multiple tenors over multiple years depressed in parallel, they were – with greater than 99%

certainty – manufactured.

       313.    Taken together with their corruption of the joint rate-setting process and the plus

factors articulated above – motive, opportunity, recidivism, and actions against unilateral self-

interest – the violation of Benford’s Law shows that the Panel Bank Defendants’ parallel

misconduct did not result from chance, coincidence, independent responses to common stimuli,

or mere interdependence unaided by an advanced understanding among the parties; rather, it

shows submissions resulting from collusion.

       G.      USD ICE LIBOR Financial Instruments under which Class Members
               Directly Received Depressed LIBOR-Indexed Payments from Panel Bank
               Defendants

       314.    Plaintiffs bring this action on certain types of floating rate financial instruments,

which made payments based on interest at a rate indexed to a USD ICE LIBOR benchmark rate

directly from a Panel Bank Defendant: (1) USD ICE LIBOR Floating Rate Debt Instruments,

and (2) USD ICE LIBOR Receiver Interest Rate Swaps (collectively, “USD ICE LIBOR

Financial Instruments”).

       315.    In both types of USD ICE LIBOR Financial Instruments, USD ICE LIBOR rates

form a component of the price, in that payments by Panel Bank Defendants to members of the

Class on both types of instruments are indexed to a depressed USD ICE LIBOR rate that the

Panel Bank Defendants themselves collusively fixed at artificially low levels. Panel Bank

Defendants directly underpaid members of the Class on USD ICE LIBOR Financial Instruments,

materially and proximately causing injury and damages to, and reaping ill-gotten gains directly

from, members of the Class in the United States.
                                                99
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 105 of 117



               1.      Floating-Rate Notes and Other USD ICE LIBOR-Indexed Floating
                       Rate Debt Instruments Issued by Panel Bank Defendants under
                       Which Investors Received Floating Rate Payments Directly from
                       Panel Bank Defendants

       316.    Floating-rate notes (“FRNs”) are notes with interest rates that vary based on a

benchmark rate. USD ICE LIBOR is the one of the most widely-used benchmarks in floating-

rate notes, particularly those issued or sold in the United States.

       317.    The floating or variable rates at which investors in FRNs are paid by issuers are

reset periodically, as defined in the terms of the FRNs, typically by reference to a benchmark rate

and a spread. To illustrate, the issuer/obligor on a FRN might pay interest quarterly to investors

at 3-month USD ICE LIBOR plus 0.5%. If 3-month USD ICE LIBOR is set at 2%, then the

interest rate, or coupon, on the note would be 2.5%. If 3-month USD ICE LIBOR is set lower, at

1%, for example, then the coupon payable to the investor would be 1.5% instead of 2.5%.

       318.    Interest rates reset at a variety of frequencies, most commonly at monthly or

quarterly intervals. FRNs are issued by both governmental entities and public corporations, such

as Apple, Ford, and GM, as well as by the Panel Bank Defendants themselves.

       319.    In addition to FRNs, banks also issued other similar debt instruments indexed to

USD ICE LIBOR during the Class Period, including certificates of deposit, Yankee CDs, bank

notes, senior unsecured notes, subordinated bonds, debentures, preferred stock, trust preferred

securities, capital securities, hybrid securities, and covered bonds (collectively with FRNs, “USD

ICE LIBOR Floating Rate Debt Instruments”).

       320.    During the Class Period, the Panel Bank Defendants issued billions of dollars in

floating-rate debt linked directly to USD ICE LIBOR. As obligors, the Panel Bank Defendants

paid interest to investors on such debt at rates that varied with USD ICE LIBOR. The lower they

set USD ICE LIBOR, the lower they were obligated to pay in floating rate interest to investors,


                                                 100
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 106 of 117



and the lower the amount of floating interest rate payments investors received from the Panel

Bank Defendants.

       321.    With, on average, more than $250 billion in their own issuances of USD ICE

LIBOR Floating Rate Debt Instruments outstanding at any time during the Class Period, every

basis point (i.e., 0.0001) movement in USD ICE LIBOR downward would save the Panel Bank

Defendants – and cost investors – more than $100 million in payments on those kinds of

instruments over the Class Period.

       322.    Investors who held USD ICE LIBOR Floating Rate Debt Instruments suffered

injury and damages when Defendants set USD ICE LIBOR lower than it should have been set by

directly receiving from a Panel Bank Defendant a payment based on interest at a rate indexed to

USD ICE LIBOR during the Class Period.

               2.      USD ICE LIBOR-Indexed Interest Rate Swaps under which
                       Counterparties Received Floating Rate Payments Directly from Panel
                       Bank Defendants

       323.    An “Interest Rate Swap” is an agreement between two parties to exchange

streams of interest payments for one another, over a set period of time. The vast majority of

interest rate swaps are known as “vanilla” swaps that exchange fixed-rate payments for floating-

rate payments based on USD ICE LIBOR.

       324.    Interest Rate Swaps are derivative contracts that trade Over-the-Counter (“OTC”).

They are nearly always governed by the International Swaps and Derivatives Association

(“ISDA”) Master Agreement and the ISDA Definitions, which define USD ICE LIBOR in

accordance with the ICE LIBOR Submission Question. The Panel Bank Defendants entered into

trillions of dollars in Interest Rate Swaps with counterparties during the Class Period.

       325.    Among other things, Interest Rate Swaps allow the Panel Bank Defendants to

swap their fixed-rate liabilities, such as from fixed-rate issuances to floating-rate liabilities. As a
                                                 101
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 107 of 117



matter of course, large banks convert significant amounts of fixed-rate liabilities into floating-

rate liabilities via interest rate swaps, providing them even greater exposure to USD ICE LIBOR.

       326.    Interest Rate Swaps that entitle a counterparty to receive floating rate interest

payments based upon a USD ICE LIBOR rate directly from a Panel Bank Defendant are referred

to herein as “USD ICE LIBOR Receiver Interest Rate Swaps.”

       327.    Counterparties to USD ICE LIBOR Receiver Interest Rate Swaps suffered injury

and damages when Defendants set USD ICE LIBOR lower than it should have been set by

directly receiving from a Panel Bank Defendant a payment based on interest at a rate indexed to

USD ICE LIBOR during the Class Period.

       H.      Defendants’ Roles in Achieving the Purpose and Effect of the Conspiracy

       328.    The conspiracy had the purpose and effect of depressing payments to members of

the Class by Panel Bank Defendants on financial instruments indexed to USD ICE LIBOR

benchmark rates in the United States during the Class Period. Panel Bank Defendants worked

together to accomplish their goal. Among other overt acts undertaken in furtherance of the

conspiracy, some Panel Bank Defendants made depressed ICE LIBOR submissions to ICE that

resulted in depressed USD ICE LIBOR rates. Some Panel Bank Defendants issued or otherwise

directly transacted with members of the Class in USD ICE LIBOR Financial Instruments

incorporating USD ICE LIBOR in the United States. Some Panel Bank Defendants had multiple

roles, as did ICE, which participated in all aspects of the corrupt ICE LIBOR process.

       329.    During the Class Period, at least the following Panel Bank Defendant entities

directly underpaid members of the Class on USD ICE LIBOR Financial Instruments as an issuer

or counterparty in furtherance of the conspiracy, including by making payments based on

depressed USD ICE LIBOR rates directly to members of the Class in the United States,

materially and proximately causing injury and damages to, and reaping ill-gotten gains directly
                                               102
          Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 108 of 117



from, members of the Class in the United States: Bank of America Corporation, Bank of

America N.A., Citigroup Inc., Citibank, N.A., JPMorgan Chase & Co., JPMorgan Chase Bank,

N.A., BNP Paribas SA, Crédit Agricole S.A., Crédit Agricole Corporate and Investment Bank,

Credit Suisse Group AG, Credit Suisse AG, Deutsche Bank AG, HSBC Holdings plc, HSBC

Bank plc, HSBC Bank USA, N.A., Lloyds Bank plc, MUFG Bank, Ltd., The Bank of Tokyo-

Mitsubishi UFJ Ltd., Mitsubishi UFJ Financial Group, Inc., The Norinchukin Bank,

Coöperatieve Rabobank U.A., Royal Bank of Canada, Royal Bank of Scotland Group plc,

Société Générale S.A., Sumitomo Mitsui Banking Corporation, Sumitomo Mitsui Financial

Group, Inc., UBS Group AG, and UBS AG.

       330.   At least the following Panel Bank Defendant entities made depressed USD ICE

LIBOR submissions in furtherance of the conspiracy: Bank of America N.A., Citibank, N.A.,

JPMorgan Chase Bank, N.A., Barclays Bank plc, BNP Paribas S.A., Credit Agricole CIB, Credit

Suisse AG, Deutsche Bank AG, HSBC Bank plc, Lloyds Bank plc, MUFG Bank, Ltd., Bank of

Tokyo-Mitsubishi UFJ Ltd., The Norinchukin Bank, Coöperatieve Rabobank U.A., Royal Bank

of Canada, Royal Bank of Scotland plc, National Westminster Bank plc, Société Générale,

Sumitomo Mitsui Banking Corporation Europe Ltd., and UBS AG.

       331.   At least the following Panel Bank Defendant entities sold USD ICE LIBOR

Financial Instruments directly to members of the Class in the United States in furtherance of the

conspiracy, with the purpose and effect of materially and proximately causing injury and

damages and reaping ill-gotten gains in the United States: Merrill Lynch, Pierce, Fenner & Smith

Inc., Citigroup Global Markets Inc., J.P. Morgan Securities LLC, BNP Paribas Securities Corp.,

Crédit Agricole Securities (USA) Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank

Securities Inc., HSBC Securities (USA) Inc., Lloyds Securities Inc., MUFG Securities Americas



                                              103
          Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 109 of 117



Inc., The Norinchukin Bank, Coöperatieve Rabobank U.A., RBC Capital Markets, LLC, Natwest

Markets Securities Inc., SG Americas Securities, LLC, SMBC Capital Markets, Inc., and UBS

Securities LLC.

V.     CLASS ACTION ALLEGATIONS

       332.    Plaintiffs bring this action on behalf of themselves, and, under Rules 23(a) and (b)

of the Federal Rules of Civil Procedure, on behalf of:

       All persons or entities residing in the United States that directly transacted with a
       Panel Bank Defendant in a USD ICE LIBOR Financial Instrument during the
       Class Period by directly receiving from a Panel Bank Defendant a payment based
       on interest at a rate indexed to a USD ICE LIBOR benchmark rate set at any time
       during the Class Period, regardless of when the USD ICE LIBOR Financial
       Instrument was purchased.

       333.    “USD ICE LIBOR Financial Instrument” means an instrument that includes any

term, provision, obligation or right to be paid or to receive payment based on interest at a rate

indexed to a USD ICE LIBOR benchmark rate by a Panel Bank Defendant on a (1) USD ICE

LIBOR Floating Rate Debt Instrument, as defined herein, or (2) USD ICE LIBOR Receiver

Interest Rate Swap, as defined herein.

       334.    “Class Period” means the period from February 1, 2014, through the present.

       335.    Excluded from the Class are Defendants, and their officers, directors,

management, employees, subsidiaries, and affiliates. Also excluded is the Judge presiding over

this action, his or her law clerks, spouse, and any person within the third degree of relationship

living in the Judge’s household and the spouse of such a person.

       336.    Members of the Class are so numerous and geographically dispersed that joinder

is impracticable. Further, members of the Class are readily identifiable from information and

records in the possession of Defendants.




                                               104
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 110 of 117



       337.    Plaintiffs’ claims are typical of the claims of the members of the Class. Plaintiffs

and members of the Class were damaged by the same wrongful conduct of Defendants.

       338.    Plaintiffs will fairly and adequately protect and represent the interests of members

of the Class. The interests of the Plaintiffs’ are coincident with, and not antagonistic to, those of

members of the Class.

       339.    Plaintiffs are represented by counsel with experience in the prosecution and

leadership of class action antitrust and other complex litigation, including class actions in the

financial services industry, having brought successful claims against many of the same

Defendants named herein.

       340.    Questions of law and fact common to the members of the Class predominate over

questions that may affect only individual Class members, thereby making damages with respect

to members of the Class as a whole appropriate. Questions of law and fact common to members

of the Class include, but are not limited to:

               a. whether Defendants conspired to unreasonably restrain trade in violation of
                  federal antitrust laws;

               b. whether Defendants were unjustly enriched;

               c. the duration of the alleged conduct and conspiracy;

               d. injury suffered by Plaintiffs and members of the Class;

               e. damages suffered by Plaintiffs and members of the Class;

               f. the amount by which Defendants were unjustly enriched; and

               g. whether Defendants have acted or refused to act on grounds generally
                  applicable to members of the Class, thereby making appropriate final
                  injunctive relief or corresponding declaratory relief with respect to members
                  of the Class as a whole.

       341.    Class action treatment is a superior method for the fair and efficient adjudication

of the controversy. Such treatment will permit a large number of similarly situated persons to

                                                105
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 111 of 117



prosecute their common claims in a single forum simultaneously, efficiently and without the

unnecessary duplication of evidence, effort, or expense that numerous individual actions would

require.

          342.   The benefits of proceeding through the class mechanism, including providing

injured persons or entities a method for obtaining redress on claims that could not practicably be

pursued individually, substantially outweighs potential difficulties in management of this class

action.

          343.   Plaintiffs know of no special difficulty to be encountered in the maintenance of

this action that would preclude its maintenance as a class action.

          344.   Plaintiffs have defined members of the Class based on currently available

information and hereby reserve the right to amend the definition of members of the Class,

including, without limitation, the Class Period.

VI.       STATUTES OF LIMITATIONS AND TOLLING

          345.   Plaintiffs disclaim any burden to plead facts regarding statutes of limitations.

          346.   By its very nature, the unlawful activity that Defendants engaged in was self-

concealing. As a result of Defendants’ affirmative acts, misrepresentations, and nondisclosures

as alleged herein, any applicable statutes of limitation on claims asserted by Plaintiffs and

members of the Class have been and are tolled, and Defendants are equitably estopped from

raising statutes of limitations as a defense.

          347.   It was not until July 2018 that the Federal Reserve publicly disclosed data

reflecting its “informed estimate” as to how few “transactions” support USD ICE LIBOR

submissions and rates. Indeed, the Federal Reserve explained that because ICE “does not release




                                                   106
          Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 112 of 117



data on the transactions that actually underlie LIBOR, many may not be aware of how truly thin

these markets have become.” 120

       348.    In addition, rather than follow the directive of Wheatley to regularly publish

“statistical bulletins on underlying trades detailing the condition of the underlying market,”121

during the Class Period, Defendants – in addition to their other daily misrepresentations and

nondisclosures, including as to the state of interbank funding and the rates at which they could

expect to borrow – concealed the truth as to USD ICE LIBOR rates and submissions, by at once

failing to disclose relevant interbank funding statistics and by obfuscating, including by passing

off summary information on non-interbank “transactions” underlying USD ICE LIBOR, as

including interbank transactions sufficient to support USD ICE LIBOR.

       349.    Defendants also have actively concealed their misconduct by placing substantial

barriers to the public access and use of the individual submissions by the Panel Bank Defendants.

ICE and the Panel Bank Defendants anonymized and otherwise stopped publishing individual

bank submissions alongside ICE LIBOR rates as of July 29, 2016.               Even the so-called

“anonymized” submissions are not widely available.          While the pre-July 2016 individual

submissions remain available on services like Bloomberg, the individual submissions after that

date are not. Moreover, the anonymized submissions are available only through ICE, which

maintains that this data is “proprietary” and requires that persons wishing to view historical data

register with ICE and agree to keep it secret. Persons seeking to access individual submissions

must agree with “Intercontinental Exchange, Inc., and any of its respective current or future




120
       Quarles Introductory Remarks, supra.
121
       Wheatley Report, supra, at 40.


                                               107
           Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 113 of 117



affiliates” on a number of “Use Restrictions on ICE Content,” which operate to conceal and deter

reasonable inquiries into violations of law if observed.

       350.    These ICE secrecy requirements run contrary to the clear dictate of the Wheatley

Report that the inputs to the LIBOR rate be transparent.

VII.   CLAIMS FOR RELIEF

                                           CLAIM I:
                                         PRICE FIXING

       351.    Plaintiffs incorporate by reference and re-allege the preceding allegations as

though fully set forth herein.

       352.    During the Class Period, Defendants combined and conspired to, and did,

unreasonably restrain trade by fixing, rigging, depressing, and otherwise manipulating USD ICE

LIBOR and financial instruments indexed to USD ICE LIBOR.

       353.    The combination and conspiracy alleged herein is a per se violation of Section 1

of the Sherman Antitrust Act, 15 U.S.C. §1. Defendants engaged in a horizontal price-fixing

conspiracy.   USD ICE LIBOR rates form a component of the price of USD ICE LIBOR

Financial Instruments, and the fixing of a component of price violates the antitrust laws.

       354.    Alternatively, the combination and conspiracy in unreasonable restraint of trade

alleged herein is a quick look or rule of reason violation of Section 1. There is no legitimate

business justification for, or pro-competitive benefits attributable to, Defendants’ conspiracy and

overt acts in furtherance thereof.      Any proffered business justification or asserted pro-

competitive benefits would be pretextual, outweighed by the anticompetitive effects of

Defendants’ conduct, and, in any event, could be achieved by means less restrictive than the

conspiracy and overt acts alleged herein.




                                                108
            Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 114 of 117



       355.    Plaintiffs and members of the Class have been injured in their business and

property by reason of Defendants’ violation of Section 1 of the Sherman Act, within the meaning

of Section 4 of the Clayton Antitrust Act, 15 U.S.C. §15.

       356.    Plaintiffs and members of the Class are threatened with future injury to their

business and property by reason of Defendants’ continuing violation of Section 1 of the Sherman

Act, within the meaning of Section 16 of the Clayton Antitrust Act, 15 U.S.C. §26.

                                       CLAIM II:
                                  UNJUST ENRICHMENT

       357.    Plaintiffs incorporate by reference and re-allege the preceding allegations as

though fully set forth herein.

       358.    By means of their conduct set forth in this Complaint, Defendants knowingly

acted in an unfair, unconscionable, oppressive, and otherwise inequitable manner. As a result of

their unlawful conduct, Defendants have enjoyed substantial ill-gotten gains at the expense of

Plaintiffs and members of the Class. It is inequitable for Defendants to be permitted to retain

such benefits conferred directly upon them by Plaintiffs and members of the Class.

       359.    Under common law principles of unjust enrichment, Plaintiffs seek the

establishment of a constructive trust, into which Defendants may be made to disgorge their ill-

gotten gains, from which Plaintiffs and members of the Class may seek restitution.

VIII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and members of the Class,

respectfully pray that This Honorable Court:

       A.      Order that this action may be maintained as a class action pursuant to Rules 23(a)

& (b) of the Federal Rules of Civil Procedure, that it be named a Class Representative, that the




                                               109
              Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 115 of 117



undersigned be named Lead Class Counsel, and that reasonable notice of this action, as provided

by Rule 23(c)(2), be given to members of the Class;

         B.      Adjudge that Defendants violated each of the federal and state laws set forth

above;

         C.      Award Plaintiffs and members of the Class treble damages;

         D.      Award Plaintiffs and members of the Class reasonable attorneys’ fees and costs of

suit, including costs of consulting and testifying experts;

         E.      Award Plaintiffs and members of the Class pre- and post-judgment interest;

         F.      Establish a constructive trust into which Defendants be made to disgorge all ill-

gotten gains from which Plaintiffs and members of the Class may obtain restitution; and

         G.      Grant such other, further and different relief as may be just and proper.

IX.      DEMAND FOR JURY TRIAL

         Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a Trial by

Jury as to all issues so triable.

Dated: January 31, 2019

                                             SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                             /s/ David R. Scott
                                             David R. Scott
                                             Deborah Clark-Weintraub
                                             Peter A. Barile III
                                             Thomas K. Boardman
                                             The Helmsley Building
                                             230 Park Avenue, 17th Floor
                                             New York, NY 10169
                                             Telephone: (212) 223-6444
                                             Facsimile: (212) 223-6334
                                             david.scott@scott-scott.com
                                             dweintraub@scott-scott.com
                                             pbarile@scott-scott.com
                                             tboardman@scott-scott.com


                                                 110
Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 116 of 117



                         SCOTT+SCOTT ATTORNEYS AT LAW LLP
                         Amanda F. Lawrence
                         156 South Main Street
                         P.O. Box 192
                         Colchester, CT 06415
                         Telephone: (860) 537-5537
                         Facsimile: (860) 537-4432
                         alawrence@scott-scott.com

                         ROBBINS GELLER RUDMAN & DOWD LLP
                         Patrick J. Coughlin
                         Steve Jodlowski
                         655 W. Broadway, Suite 1900
                         San Diego, CA 92101
                         Telephone: (619) 231-1058
                         Facsimile: (619) 231-7423
                         patc@rgrdlaw.com
                         sjodlowski@rgrdlaw.com

                         ROBBINS GELLER RUDMAN & DOWD LLP
                         Randi D. Bandman
                         30 Vesey Street, Suite 200
                         New York, NY 10007
                         Telephone: (212) 693-1058
                         Facsimile: (212) 693-7423
                         randib@rgrdlaw.com

                         KOREIN TILLERY, LLC
                         George A. Zelcs
                         Randall P. Ewing, Jr.
                         205 North Michigan Avenue, Suite 1950
                         Chicago, IL 60601
                         Telephone: (312) 641-9750
                         Facsimile: (312) 641-9751
                         gzelcs@koreintillery.com
                         rewing@koreintillery.com

                         KOREIN TILLERY, LLC
                         Steven M. Berezney
                         Michael E. Klenov
                         505 North 7th Street, Suite 3600
                         St. Louis, MO 63101
                         Telephone: (314) 241-4844
                         Facsimile: (314) 241-3525
                         sberezney@koreintillery.com
                         mklenov@koreintillery.com

                            111
Case 1:19-cv-00965 Document 1 Filed 01/31/19 Page 117 of 117



                         LOWEY DANNENBERG, P.C.
                         Vincent Briganti
                         Geoffrey M. Horn
                         Christian Levis
                         44 South Broadway, Suite 1100
                         White Plains, NY 10601
                         Telephone.: (914) 997-0500
                         Facsimile: (914) 997-0035
                         vbriganti@lowey.com
                         ghorn@lowey.com
                         clevis@lowey.com

                         ROBINS KAPLAN LLP
                         Thomas J. Undlin
                         Stacey P. Slaughter
                         Geoffrey H. Kozen
                         800 LaSalle Avenue, Suite 2800
                         Minneapolis, MN 55402
                         Telephone: 612-349-8500
                         Facsimile: 612-339-4181
                         tundlin@robinskaplan.com
                         sslaughter@robinskaplan.com
                         gkozen@robinskaplan.com

                         ROBINS KAPLAN LLP
                         Hollis Salzman
                         David B. Rochelson
                         399 Park Avenue, Suite 3600
                         New York, NY 10022
                         Telephone: (212) 980-7400
                         Facsimile: (212) 980-7499
                         hsalzman@robinskaplan.com
                         drochelson@robinskaplan.com

                         VANOVERBEKE, MICHAUD
                         & TIMMONY, P.C.
                         Thomas C. Michaud
                         79 Alfred Street
                         Detroit, MI 48201
                         Telephone: (313) 578-1200
                         Facsimile: (313) 578-1201


                         Counsel for Plaintiffs and the Proposed Class




                            112
